Exhibit 10.15

NONQUALIFIED

DEFERRED COMPENSATION PLAN

ADOPTION AGREEMENT

(Including Code §409A provisions)

 

Deferred Compensation Plan for   801955 Directors of StanCorp Financial Group  



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

NONQUALIFIED

DEFERRED COMPENSATION PLAN

ADOPTION AGREEMENT

The undersigned Standard Insurance Company (“Employer”) by execution of this
Adoption Agreement hereby establishes this Nonqualified Deferred Compensation
Plan (“Plan”) consisting of the Basic Plan Document, this Adoption Agreement and
all other Exhibits and documents to which they refer. The Employer makes the
following elections concerning this Plan. All capitalized terms used in the
Adoption Agreement have the same meaning given in the Basic Plan Document.
References to “Section” followed by a number in this Adoption Agreement are
references to the Basic Plan Document.

PREAMBLE

ERISA/Code Plan Type: The Employer establishes this Plan as (choose one of
(a) or (b)):

 

x (a) Nonqualified Deferred Compensation Plan. An unfunded nonqualified deferred
compensation plan which is (choose only one of (i), (ii), (iii) or (iv)):

 

  ¨ (i) Excess benefit plan. An “excess benefit plan” under ERISA§3(36) and
exempt from Title I of ERISA.

 

  ¨ (ii) Top-hat plan. A “SERP” or other plan primarily for a “select group of
management or highly compensated employees” under ERISA and partially exempt
from Title I of ERISA.

 

  x (iii) Contractors only. A plan benefiting only Contractors (non-Employees)
and exempt from Title I of ERISA.

 

  ¨ (iv) Church plan. A church plan as described in Code §414(e) and ERISA
§3(33) and maintained by a church or church controlled organization under Code
§3121(w)(3).

 

¨ (b) Ineligible 457 Plan. An ineligible 457 Plan subject to Code §457(f). The
Employer is (choose only one of (i), (ii) or (iii)):

 

  ¨ (i) Governmental Plan. A State.

 

  ¨ (ii) Tax-Exempt Plan. A Tax-Exempt Organization. The Plan is intended to be
a “top-hat” plan or an excess benefit plan as described in (a)(ii) and (a)(ii)
above or the Plan benefits only Contractors.

 

  ¨ (iii) Church plan. A church plan as described in Code §414(e) and ERISA
§3(33) but which is not maintained by a church or church controlled organization
under Code §3121(w)(3).

Note: If the Employer elects (a)(i), the Plan benefits only Employees. If the
Employer elects (a)(ii), the Plan generally may not benefit Contractors based on
the “primarily” requirement. If the Employer elects (a)(iii), the Plan benefits
only Contractors. If the Employer elects (a)(iv), (b)(i), or (b)(iii) the Plan
may benefit Employees and Contractors. If the Employer elects (b)(ii), the plan
is either a top-hat plan, an excess benefit plan or benefits only Contractors.

409A Plan Type: The Employer establishes this Plan (choose one of (a) or (b)):

 

x (a) Account Balance Plan. As the following type(s) of Account Balance Plan(s)
under Section 1.02 (choose one of (i), (ii) or (iii)):

 

  x (i) Elective Deferral Account Balance Plan. See Section 2.02.

 

  ¨ (ii) Employer Contribution Account Balance Plan. See Sections 2.03 and 2.04.

 

©  Copyright 2007 SunGard    07/07    1



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

  ¨ (iii) Both. Both an Elective Deferral Account Balance Plan and an Employer
Contribution Account Balance Plan.

Note: For purposes of aggregation under Section 1.05, a Separation Pay Plan
based only on Voluntary Separation from Service is treated as an Account Balance
Plan. Nevertheless, if the Employer maintains this Plan as any type of
Separation Pay Plan, the Employer should elect (b) below.

 

¨ (b) Separation Pay Plan. As the following type(s) of Separation Pay Plan(s)
under Section 1.42 (choose one of (i) through (iv)):

 

  ¨ (i) Involuntary Separation.

 

  ¨ (ii) Window Program.

 

  ¨ (iii) Voluntary Separation.

 

  ¨ (iv) Combination:                                         
                     (specify)

Note: Under a Separation Pay Plan, the Employer must limit its payment election
to Separation from Service or death. Electing death as a separate payment event
would permit a different payment election for death versus any other Separation
from Service. Separation from Service may also result from Disability.

Uniformity or Nonuniformity: The nonuniformity provisions described in the
Preamble to the Basic Plan Document (choose one of (a) or (b)):

 

x (a) Do not apply. All Adoption Agreement elections and Plan provisions apply
to all Participants.

 

¨ (b) Apply. See Exhibit A to the Adoption Agreement.

ARTICLE I

DEFINITIONS

1.11 Change in Control. Change in Control means (choose (a) or choose one of
(b), (c) or (d)):

 

x (a) Not applicable. Change in Control does not apply for purposes of this
Plan.

 

¨ (b) All events. Change in Control means all events under Section 1.11.

 

¨ (c) Limited events. Change in Control means only the following events under
Section 1.11 (choose one or two of (i), (ii) and (iii)):

 

  ¨ (i) Change in ownership of the Employer.

 

  ¨ (ii) Change in the effective control of the Employer.

 

  ¨ (iii) Change in the ownership of a substantial portion of the Employer’s
assets.

 

¨ (d) (Specify):                                        
                                        
                                        
                                                              .

Note: The Employer may not use the blank in (d) to specify events not described
in Treas. Reg. §1.409A-3(i)(5). However, the Employer may increase the
percentages required to trigger a Change in Control under one or all three of
the listed events.

1.15 Compensation. The Employer makes the following modifications to the “gross
W-2” definition of Compensation (choose (a) or at least one of (b) – (e)):

 

¨ (a) No modifications.

 

2    07/07    801955



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

¨ (b) Net Compensation. Exclude all elective deferrals to other plans of the
Employer described in Section 1.15.

 

¨ (c) Base Salary only. Exclude all Compensation other than Base Salary.

 

¨ (d) Bonus only. Exclude all Compensation other than Bonus.

 

x (e) (Specify): Compensation is defined as Directors’ Fees paid by the Employer
to the Participant for services during the Taxable Year. Directors’ Fees consist
of a retainer, and a meeting fee for each meeting of the Board of Directors or a
committee of the Board attended by the Participant.

Note: See Section 1.15(B) as to Contractor Compensation.

1.17 Disability. Disability means (choose one of (a) or (b))):

 

¨ (a) All impairments. All impairments constituting Disability.

 

¨ (b) Limited. Only the following impairments constituting Disability:
                                        
                                        .

1.20 Effective Date. The effective date of the Plan is (choose one of (a) or
(b)):

 

¨ (a) New Plan. This Plan is a new Plan and is effective
                                        
                                                                 .

Note: The effective date should be no earlier than January 1, 2008.

 

x (b) Restated Plan. This Plan is a restated Plan and is restated effective as
of January 1, 2008. The Plan is restated to comply with Code §409A. The Plan was
originally effective January 1, 1974.

Note: If the Plan (whether or not in written form) was in effect before
January 1, 2008, the Plan is a restated Plan.

1.38 Plan Name. The name of the Plan as adopted by the Employer is Deferred
Compensation Plan for Directors of StanCorp Financial Group.

1.39 Retirement Age. A Participant’s Retirement Age under the Plan is (choose
only one of (a)-(d)):

 

x (a) Not applicable. Retirement Age does not apply for purposes of this Plan.

 

¨ (b) Age. The Participant’s attainment of age:

 

¨ (c) Age and service. The Participant’s attainment of age              with
             Years of Service (defined under 1.57) with the Employer.

 

¨ (d) (Specify):                                     
                                        
                                        
                                                        .

1.40 Separation from Service. In determining whether a Participant has incurred
a Separation from Service under the Plan (choose one or both or (a) and (b)):

 

x (a) Determination of “Employer.” In determining the “Employer” under
Section 1.40(E) and Code §§414(b) and (c), apply the following percentage: 80%
(specify percentage).

Note: The specified percentage may not be more than 80% and may not be less than
20%. If the percentage is less than 50%, there must be legitimate business
criteria.

 

¨ (b) Collectively Bargained Multiple Employer Plan. Under Section 1.40(H), the
following reasonable definition of Separation from Service applies:
                                                                  (specify).

 

©  Copyright 2007 SunGard    07/07    3



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

1.44 Specified Employees-Elections. The Employer makes the following elections
relating to the determination of Specified Employees (choose (a) or choose one
or more of (b)-(e)):

 

x (a) Not applicable. The Employer does not have any Specified Employees or none
which benefit under the Plan.

 

¨ (b) Alternative Code §415 Compensation. The Employer elects the following
alternative definition of Code §415 Compensation:
                                        
                                        
                                                                  (specify).

 

¨ (c) Alternative Specified Employee identification date. The Employer elects
the following alternative Specified Employee identification date:
                                        
                                        
                                                          (specify).

 

¨ (d) Alternative Specified Employee effective date. The Employer elects the
following alternative Specified Employee effective date:
                                     (specify).

 

¨ (e) Other elections. The Employer makes the following other elections relating
to Specified Employees:                                          (specify).

Note: See Treas. Reg. 1.409A-1(i)(8) as to uniformity requirements affecting the
above Specified Employee elections.

1.51 Unforeseeable Emergency. Unforeseeable Emergency means (choose (a) or
choose one of (b) or (c)):

 

x (a) Not applicable. Unforeseeable Emergency does not apply for purposes of
this Plan.

 

¨ (b) All events. All events constituting Unforeseeable Emergency.

 

¨ (c) Limited. Only the following events constituting Unforeseeable Emergency:
                                                                         
                                        
                                        
                                                                 .

1.56 Wraparound Election. The Plan (choose one of (a) or (b)) :

 

¨ (a) Permits. Permits Participants who participate in a 401(k) plan of the
Employer to make Wraparound Elections.

 

x (b) Not permitted. Does not permit Wraparound Elections (or the Employer does
not maintain a 401(k) plan covering any Participants).

1.57 Year of Service. The following apply in determining credit for a Year of
Service under the Plan (choose (a) or choose one or more of (b) – (e)):

 

x (a) Not applicable. Year of Service does not apply for purposes of this Plan.

 

¨ (b) Year of continuous service. To receive credit for one Year of Service, the
Participant must remain in continuous employment with the Employer (or render
contract service to the Employer) for the Participant’s entire Taxable Year.

 

¨ (c) Service on any day. To receive credit for one Year of Service, the
Participant only need be employed by the Employer (or render contract service to
the Employer) on any day of the Participant’s Taxable Year.

 

¨ (d) Pre-Plan service. The Employer will treat service before the Plan’s
Effective Date for determining Years of Service as follows (choose one of (i) or
(ii)):

 

  ¨ (i) Include.

 

4    07/07    801955



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

  ¨ (ii) Disregard.

 

¨ (e) (Specify):                                     
                                        
                                        
                                                            .

ARTICLE II

PARTICIPATION

2.01 Participant Designation. The Employer designates the following Employees or
Contractors as Participants in the Plan (choose one of (a), (b) or (c)):

 

¨ (a) All top-hat Employees. All Employees whom the Employer from time to time
designates in writing as part of a select group of management or highly
compensated employees.

 

¨ (b) All Employees with maximum qualified plan additions or benefits. All
Employees who have reached or will reach their limit under Code §§415(b) or
(c) in the Employer’s qualified plan for the Taxable Year or for the 415
limitation year ending in the Taxable Year.

 

x (c) Specified Employees/Contractors by name, job title or classification: Any
individual elected or appointed to serve on the Board of Directors of StanCorp
Financial Group and who is not employed by StanCorp Financial Group or an
affiliated entity.

Note: An Employer might elect (c) and reference Exhibit B to maintain
confidentiality within the workforce as to the identity of some or all
Participants.

2.02 Elective Deferrals. Elective Deferrals by Participants are (choose one of
(a), (b) or (c)):

 

x (a) Permitted. Participants may make Elective Deferrals.

 

¨ (b) Not permitted. Participants may not make Elective Deferrals.

 

¨ (c) Frozen Elective Deferrals. The Plan does not permit Elective Deferrals as
of:                                                                          
                                        
                                        
                                        
                                         .

2.02(A) Amount limitation/conditions. A Participant’s Elective Deferrals for a
Taxable Year are subject to the following amount limitation(s) or other
conditions (choose (a) or choose at least one of (b) – (d)):

 

¨ (a) No limitation.

 

¨ (b) Maximum Elective Deferral amount:                                         
                                        
                                                 .

 

¨ (c) Minimum Elective Deferral amount:                                         
                                        
                                                 .

 

x (d) (Specify): If an Elective Deferral is made, it must be all retainer fees
and/or all meetings fees for the year.

2.02(B) Election timing. A Participant must provide the Elective Deferral
election under Section 2.02 to the Employer (choose one of (a) or (b)):

 

x (a) By the deadline. No later than the applicable election deadline under
Section 2.02(B).

 

¨ (b) Specified date. No later than                                         
days before the applicable election deadline under Section 2.02(B).

 

©  Copyright 2007 SunGard    07/07    5



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

2.02(B)(6) Final payroll period. The Plan treats final payroll period
Compensation under Section 2.02(B)(6) as (choose one of (a) or (b)):

 

¨ (a) Current Year. As Compensation for the current Taxable Year in which the
payroll period commenced.

 

x (b) Subsequent Year. As Compensation for the subsequent Taxable Year in which
the Employer pays the Compensation.

2.02(C) Election changes/Irrevocability. A Participant who makes an Elective
Deferral election before the applicable deadline under Section 2.02(B) (choose
one of (a) or (b)):

 

x (a) May change. May change the election until the applicable election
deadline.

 

¨ (b) May not change. May not change the election as to the first Taxable Year
to which the election applies.

Note: A payment election under Section 4.02(A) or (B) is a separate election
which is not controlled by this Section 2.02(C). See Section 4.06(B).

2.02(D) Election duration. A Participant’s Elective Deferral election (choose
one of (a) or (b)):

 

x (a) Taxable Year only. Applies only to the Participant’s Compensation for the
Taxable Year for which the Participant makes the election.

 

¨ (b) Continuing. Applies to the Participant’s Compensation for all Taxable
Years, commencing with the Taxable Year for which the Participant makes the
election, unless the Participant makes a new election or revokes or modifies an
existing election.

2.03 Nonelective Contributions. During each Taxable Year the Employer will
contribute a Nonelective Contribution for each Participant equal to (choose
(a) or (f) or choose one or more of (b) – (e)):

 

x (a) None. The Employer will not make Nonelective Contributions to the Plan.

 

¨ (b) Fixed percentage.                                 % of the Participant’s
Compensation.

 

¨ (c) Fixed dollar amount. $                                     per
Participant.

 

¨ (d) Discretionary. Such Nonelective Contributions (or additional Nonelective
Contributions) as the Employer may elect, including zero.

 

¨ (e) (Specify):                                     
                                        
                                        
                                                            .

 

¨ (f) Frozen Nonelective Contributions. The Employer will not make any
Nonelective Contributions as of:                                         
                                        
                                        
                                                                 .

2.04 Matching Contributions. During each Taxable Year, the Employer will
contribute a Matching Contribution equal to (choose (a) or (i) or choose one or
more of (b) – (h)):

 

x (a) None. The Employer will not make Matching Contributions to the Plan.

 

¨ (b) Fixed match-flat. An amount equal to                         % of each
Participant’s Elective Deferrals for each Taxable Year.

 

¨ (c) Fixed match-tiered. An amount equal to the following percentages for each
specified level of a Participant’s Elective Deferrals or Years of Service for
each Taxable Year:

 

Elective Deferrals

   Matching Percentage

_____________

   _____________%

_____________

   _____________%

_____________

   _____________%

_____________

   _____________%

 

6    07/07    801955



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

Note: Specify Elective Deferrals subject to match as a percentage of
Compensation or a dollar amount.

 

Years of Service

   Matching Percentage

_____________

   _____________%

_____________

   _____________%

_____________

   _____________%

_____________

   _____________%

 

¨ (d) No other caps. The Employer in applying the Matching Contribution formula
under 2.04(b) or (c) above will not limit the Participant’s Elective Deferrals
taken into account (except as indicated above) and otherwise will not limit the
amount of the match.

 

¨ (e) Limit on Elective Deferrals matched. The Employer in making Matching
Contributions will disregard a Participant’s Elective Deferrals exceeding
                                                      (specify percentage or
dollar amount of Compensation) for the Taxable Year.

 

¨ (f) Limit on matching amount. The Matching Contribution for any Participant
for a Taxable Year may not exceed:                                         
             (specify percentage or dollar amount of Compensation).

 

¨ (g) Discretionary. Such Matching Contributions as the Employer may elect,
including zero.

 

¨ (h) (Specify):                                         
                                        
                                        
                                             .

 

¨ (i) Frozen Matching Contributions. The Employer will not make any Matching
Contributions as of:                                         
                                        
                                        
                                                     .

2.05 Actual or Notional Contribution. The Employer’s Contributions will be
(choose one of (a) or (b) and choose (c) as applicable):

 

¨ (a) Actual. Made in cash or property to Participant Accounts or to the Trust.

 

x (b) Notional. Credited to Participant Accounts only as a bookkeeping entry.

 

¨ (c) (Specify):                                         
                                        
                                        
                                                 .

2.06 Allocation Conditions. To receive an allocation of Employer Contributions,
a Participant must satisfy the following conditions during the Taxable Year
(choose (a) or choose one or both of (b) and (c)):

 

¨ (a) No allocation conditions.

 

¨ (b) Year of continuous service. The Participant must remain in continuous
employment with the Employer (or render contract service to the Employer) for
the entire Taxable Year.

 

¨ (c) (Specify):                                     
                                        
                                        
                                                        .

ARTICLE III

VESTING AND SUBSTANTIAL RISK OF FORFEITURE

3.01 Vesting Schedule/Other Substantial Risk of Forfeiture. The following
vesting schedule or other Substantial Risk of Forfeiture applies to a
Participant’s Accrued Benefit (choose (a) or choose one or more of (b) – (f)):

 

x (a) Not applicable. The Plan does not apply a vesting schedule or other
Substantial Risk of Forfeiture.

 

©  Copyright 2007 SunGard    07/07    7



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

¨ (b) Immediate vesting. 100% Vested at all times with respect to the entire
Accrued Benefit.

 

¨ (c) Immediate vesting (Elective Deferrals)/vesting schedule (Employer
Contributions). A Participant’s Elective Deferral Account is 100% Vested at all
times. A Participant’s Nonelective Contributions Account and Matching
Contributions Account are subject to the following vesting schedule:

 

Years of Service

    Vesting %   _____________  or less   0 % _____________     ____ %
_____________     ____ % _____________     ____ % _____________  or more   100 %

 

¨ (d) Vesting schedule - entire Accrued Benefit. The Participant’s entire
Accrued Benefit is subject to the following vesting schedule:

 

Years of Service

    Vesting %   _____________  or less   0 % _____________     ____ %
_____________     ____ % _____________     ____ % _____________     ____ %
_____________     ____ % _____________  or more   100 %

 

¨ (e) Vesting schedule – class year or all years. The Plan’s vesting schedule
applies as follows (Choose one of (i) or (ii)):

 

  ¨ (i) Class year. Apply the vesting schedule separately to the Deferred
Compensation for each Taxable Year.

 

  ¨ (ii) All years. Apply the vesting schedule to all Deferred Compensation
based on all Years of Service.

 

¨ (f) Other Substantial Risk of Forfeiture. (Specify):
                                        
                                                                 
                                        
                                        
                                        
                                                                         .

Note: An Employer may elect both a vesting schedule and an additional
Substantial Risk of Forfeiture. In such event, a Participant failing to satisfy
the conditions resulting in a Substantial Risk of Forfeiture will forfeit
his/her Account, even if 100% Vested under any vesting schedule. If the Plan is
an Ineligible 457 Plan, the Employer must specify a Substantial Risk of
Forfeiture, which may be a vesting schedule provided that under any “graded”
vesting schedule, an Ineligible 457 Plan Participant will be taxed as and when
each portion of his/her Deferred Compensation vests.

3.02 Immediate Vesting upon Specified Events. A Participant’s entire Accrued
Benefit is 100% Vested without regard to Years of Service if the Participant’s
Separation from Service with the Employer on or following or as a result of
(choose (a) or choose one or more of (b) – (e)):

 

x (a) Not Applicable.

 

¨ (b) Retirement Age. On or following Retirement Age.

 

¨ (c) Death. As a result of death.

 

8    07/07    801955



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

¨ (d) Disability. As a result of Disability.

 

¨ (e) (Specify):                                     
                                        
                                        
                                                        .

Note: An early vesting provision generally does not result in prohibited
acceleration of benefits under Code §409A. See Section 4.03(C).

3.03 Application of Forfeitures. The Employer will (choose only one of (a) –
(d)):

 

x (a) Not Applicable. Not apply any provision regarding allocation of
forfeitures since there are no Plan forfeitures.

 

¨ (b) Retain. Keep all forfeitures for the Employer’s account.

 

¨ (c) Allocate. Allocate (in the year in which the forfeiture occurs) any
forfeiture to the Accounts of the remaining (nonforfeiting) Participants, in
accordance with one of the following methods (choose only one):

 

  ¨ (i) Per Compensation. In the same ratio each Participant’s Compensation for
the Taxable Year bears to the total Compensation of all Participants sharing in
the forfeiture allocation for the Taxable Year.

 

  ¨ (ii) Per Account balances. In the same ratio each Participant’s Account
balance at the beginning of the Taxable Year bears to the total Account balances
of all Participants sharing in the forfeiture allocation for the Taxable Year.

 

¨ (d) (Specify):                                     
                                        
                                        
                                                            .

Note: If the Employer elects to create the Trust under Section 5.03, the
Employer should coordinate its forfeiture application elections with the
provisions of the Trust.

ARTICLE IV

BENEFIT PAYMENTS

4.01 Payment Events/Elections. The Plan payment events are (choose one or more
of (a) through (i) as applicable):

Note: The Employer must elect the Plan permitted payment events. The Employer
may elect all of the 409A permitted events or limit the payment events, but the
Employer must elect at least one payment event. If the Plan permits initial
payment elections, change payment elections, or both, as to any or all of the
Plan permitted payment events, the Employer should elect 4.01(d)(iv), (e)(ii)
and (i) as applicable. The Employer also should elect under 4.02(A) and 4.02(B)
as to who has election rights and to specify any limitations on such rights. If
the Plan will not offer any initial or change payment elections, the Employer
should not elect 4.01(d)(iv), (e)(ii) or (i). If the Plan will not offer any
initial payment elections the Employer also should elect 4.02(A)(a). If the Plan
will not offer change payment elections, the Employer also should elect
4.02(B)(a).

 

¨ (a) Separation from Service.

 

x (b) Death.

 

¨ (c) Disability.

 

©  Copyright 2007 SunGard    07/07    9



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

¨ (d) Specified Time. The Plan permits payment to a Participant at a Specified
Time (choose one of (i)-(iv)):

 

  ¨ (i) Forfeiture Lapse. At the time that the Deferred Compensation no longer
is subject to a Substantial Risk of Forfeiture.

 

  ¨ (ii) Stated Age. Upon attainment of age:                      (specify age).

 

  ¨ (iii) (Specify): On:                                         
                             (e.g., January 1, 2015).

 

  ¨ (iv) Election. In accordance with a Participant or Employer election under
4.02(A) or (B).

Note: The Employer must approve any Participant payment election. See
Section 4.06. Payment at a Specified Time will be a lump-sum payment.

 

¨ (e) Fixed Schedule. The Plan Permits payment to a Participant in accordance
with the following Fixed Schedule (choose one of (i) or (ii)):

 

  ¨ (i) Schedule:                                                              

 

  ¨ (ii) Election. In accordance with a Participant or Employer election under
4.02(A) or (B).

Note: The Employer must approve any Participant payment election. See
Section 4.06. Payment pursuant to a Fixed Schedule will be installments or an
annuity commencing at a specific time.

 

¨ (f) Change in Control. The Plan permits payment to a Participant based on a
Change in Control.

 

¨ (g) Unforeseeable Emergency. The Plan permits payment to a Participant who has
an Unforeseeable Emergency.

 

x (h) (Specify): The later of (a) the date the Participant ceases to serve on
the StanCorp Financial Group Board of Directors; and (b) the Participant’s
attainment of age 65 (e.g., based on Unforeseeable Emergency, but only as the
Elective Deferral Accounts).

Note: The Employer in (h) may modify any of (a)-(g) but only if such
modifications are consistent with Code §409A.

 

¨ (i) Election. As to 4.01 (a), (b), (c), (f), (g) and/or (h), in accordance
with a Participant or Employer election under 4.02(A) or (B).

Note: The Employer must approve any Participant payment election. See
Section 4.06.

4.01(E) Contractor deemed Separation from Service. In making any payment to a
Contractor based on Separation from Service, the Plan (choose (a) or choose one
of (b) or (c)):

 

¨ (a) Not applicable. \ Only Employees are Participants in the Plan.

 

¨ (b) Applies deemed Separation from Service. Applies the deemed Separation from
Service provisions of Section 4.01(E).

 

x (c) Does not apply. Does not apply the deemed Separation from Service
provisions of Section 4.01(E).

4.02 Timing, Form and Medium of Payment/Elections. The Plan will pay a
Participant’s Vested Accrued Benefit as follows (complete (a), (b) and (c)):

(a) Timing. Payment will commence or be made (choose only one of (i) - (vi)):

 

  ¨ (i) 30 days. On a date which is 30 days following the payment event, unless
otherwise made at a Specified Time or in accordance with a Fixed Schedule.

 

10    07/07    801955



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

  ¨ (ii) 90 days. On a date which is within 90 days following the payment event,
unless otherwise made at a Specified Time or in accordance with a Fixed
Schedule.

Note: A Participant may not designate the Taxable Year of Payment under (a)(ii).

 

  ¨ (iii) 6 months. On a date that is 6 months following the payment event,
unless otherwise made at a Specified Time or in accordance with a Fixed
Schedule.

 

  ¨ (iv) Specified Time/Fixed Schedule. At the Specified Time under
Section 4.01(d) or pursuant to the Fixed Schedule under Section 4.01(e).

 

  x (v) (Specify): Payments shall be made on the first of the month following
the month during which the payment event occurs. For this purpose, the payment
event is the later of the Participant ceasing to serve on the StanCorp Financial
Group Board of Directors or attaining age 65. Upon death, payment shall be made
no sooner than 60 days and no later than 90 days after the date of the
Participant’s death.

 

  ¨ (vi) Election. In accordance with a Participant or Employer election under
Sections 4.02(A) or (B).

Note: The Employer must approve any Participant payment election. See
Section 4.06(C).

Note: See Section 4.01(D) as to restrictions on timing of payments to Specified
Employees.

 

  (b) Form. The Plan will make payment in the form of (choose one or more of
(i) – (v)):

 

  x (i) Lump-sum. A single payment.

 

  x (ii) Installments. In installments as follows: Participants may elect to
receive up to ten (10) equal annual installments.

 

  ¨ (iii) Annuity. An immediate annuity contract.

 

  x (iv) (Specify): Payments upon death must be made in the form of a lump sum.
For other payment events, if the Participant does not designate the form of
payment, the payment shall be made in ten (10) equal annual installments.

 

  x (v) Election. In accordance with a Participant or Employer election under
Sections 4.02(A) or (B).

Note: The Employer must approve any Participant payment election. See
Section 4.06.

 

  (c) Medium. The form of payment will be (choose only one of (i) - (iv)):

 

  x (i) Cash only.

 

  ¨ (ii) Property only.

 

  ¨ (iii) Property or cash (or both).

 

  ¨ (iv) Election. In accordance with a Participant or Employer election under
4.02(A) or (B).

Note: The Employer must approve all Participant payment elections. See
Section 4.06.

Note: A choice between cash or property is not subject to Code §409A. See Treas.
Reg. §1.409A-2(a)(1). The Plan treats this election as not being subject to the
timing rules applicable to payment elections.

 

©  Copyright 2007 SunGard    07/07    11



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

4.02(A) Initial payment elections. The Plan (choose only one of (a) - (d)):

 

¨ (a) No initial payment elections. The Plan and Adoption Agreement specify the
payment events and the timing, form and medium of payment. If there are multiple
payment events, the Plan will make payment based on the earliest event to occur
except as follows:                                         
                                 (indicate no exceptions or specify sequencing).

 

¨ (b) Participant initial payment election. Permits a Participant initially to
elect the payment event and the timing, form and medium of payment of his/her
Deferred Compensation in accordance with Section 4.02(A) (choose only one of
(i) or (ii)):

 

  ¨ (i) All Accounts. The Plan applies a Participant’s elections to all of the
Participant’s Accounts under the Plan.

 

  ¨ (ii) Elective Deferral Account. The Plan applies a Participant’s elections
only to the Participant’s Elective Deferral Account. The Employer will make all
payment elections as to Nonelective and Matching Contribution Accounts.

Note: A Participant must elect a payment event from those which the Employer has
elected under 4.01 above, unless the Employer has permitted a Participant to
elect the 409A permissible payment events. A Participant in his/her election
form may limit the payment election to Compensation Deferred at the time of the
election or also may apply the payment election to all future Deferred
Compensation.

 

¨ (c) Employer initial payment election. Permits the Employer (and not the
Participant) initially to elect the payment events and the timing, form and
medium of payment of all Participant Accounts in accordance with
Section 4.02(A).

 

x (d) (Specify): The payment timing and medium are fixed under the Plan. The
Participant may initially elect the form of payment of his/her Deferred
Compensation.

Note: If a Participant or the Employer does not make an initial payment
election, see Sections 4.01(B) and 4.02(A)(5).

4.02(B) Change payment elections. The Plan (choose only one of (a) or (b);
choose (c) if (b) applies and choose (d) if applicable):

Note: Even if the Employer under 4.02(A)(a) elects not to permit any Participant
or Employer initial payment elections, the Plan under Section 4.02(A)(1) treats
a Plan designation of the payment events and of the timing, form and medium of
payment as an initial election for purposes of applying any change election the
Plan permits.

 

x (a) Change payment elections not permitted. Does not permit a Participant, a
Beneficiary or the Employer to make a change payment election in accordance with
Section 4.02(B).

 

¨ (b) Permits change payment elections. Permits changes payment elections or
changes to a change payment elections in accordance with Section 4.02(B) and as
follows (choose one or more of (i) -(iv) ):

 

  ¨ (i) Participant election. Permits a Participant to make change payment
elections.

 

  ¨ (ii) Employer election. Permits the Employer to make change payment
elections.

 

  ¨ (iii) Beneficiary election. Permits a Beneficiary following the
Participant’s death to make change payment elections.

 

  ¨ (iv) (Specify):                                         
                                              (e.g., a Beneficiary may make a
change payment election only if the Participant had the right to do so, OR a
Participant may make a change payment election only after attaining age 60).

 

12    07/07    801955



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

¨ (c) Limit on number of change payment elections. The number of change payment
elections (as to any initial payment election) that a Participant, a Beneficiary
or the Employer (as applicable) may make is (choose one of (i) or (ii)):

 

  ¨ (i) Unlimited. Not limited except as required under Section 4.02(B).

 

  ¨ (ii) Limited. Limited to:                      (specify number).

 

¨ (d) (Specify):                                                             
(e.g., permits change payment elections only as to Elective Deferral Account).

4.02(B)(3)(b) Installment payments. The Plan under Section 4.03(B)(3)(b) for
purposes of application of the change payment election provisions treats an
installment payment as a (choose one of (a), (b) or (c)):

 

¨ (a) Single payment.

 

¨ (b) Series of payments.

 

¨ (c) Treatment for 2005 through 2007. For the period spanning 2005 through
2007, treat installments as (choose one of (i) or (ii)):

 

  ¨ (i) Single payment.

 

  ¨ (ii) Series of payments.

Note: If the Plan is a restated Plan, and the Employer otherwise before
January 1, 2008, did not make a written designation regarding the treatment of
installment payments, the Employer in (c) may elect to apply a different
election for the period spanning 2005 through 2007, than applies after 2007
under (a) or (b). See Treas. Reg. 1.409A-2(b)(2)(iv).

 

¨ (d) Not applicable. The Plan does not permit installment payments.

4.06(B) Election changes/Irrevocability. A Participant who makes an initial
payment election or a change payment election which the Employer has accepted
(complete (a) and (b)):

(a) Initial payment elections. (choose one of (i), (ii) or (iii)):

 

  x (i) May change. May change the initial payment election as to the Deferred
Compensation to which the election applies, until the applicable election
deadline under 4.02(A)(2)(a). Any change to an initial payment election made
after the initial payment election becomes irrevocable is a change payment
election.

 

  ¨ (ii) May not change. May not change the initial election as to the Deferred
Compensation to which the election applies.

 

  ¨ (iii) Not applicable. As elected above, a Participant may not make an
initial payment election.

 

(b) Change payment elections. (choose one of (i), (ii) or (iii)):

 

  ¨ (i) May change. May change the change payment election as to the Deferred
Compensation to which the election applies. Where the payment event is a
Specified Time or a Fixed Schedule, the Participant may change the election
until the applicable deadline under Section 4.02(B)(1)(a). Where the change
payment election relates to any other payment event (not a Specified Time or a
Fixed Schedule), the Participant must make the change within 30 days following
the Participant’s making of the change payment election which the Participant
seeks to change. Any change to a change payment election made after the change
payment election becomes irrevocable is a new change payment election.

 

©  Copyright 2007 SunGard    07/07    13



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

  ¨ (ii) May not change. May not change the change payment election as to the
Deferred Compensation to which the election applies.

 

  x (iii) Not applicable. As elected above, a Participant may not make a change
payment election.

Note: An Elective Deferral election under Section 2.02(C) is a separate election
which is not controlled by this election 4.06(B).

ARTICLE V

TRUST ELECTION AND INVESTMENTS

5.02 No Trust. The Employer by electing (a) or (b) below does not create the
Trust described in Section 5.03. Section 5.02 applies. The Employer will credit
each Participant’s Account with (choose one or both of (a) or (b)):

 

¨ (a) Actual Earnings (choose only one of (i) through (iv)):

 

  ¨ (i) Employer direction. As a result of the Employer’s directed investment of
the Account.

 

  ¨ (ii) Participant direction. As a result of the Participant’s directed
investment of his/her own Account.

 

  ¨ (iii) Participant direction over Elective Deferrals. As a result of the
Participant’s directed investment of his/her own Elective Deferral Account, and
the Employer’s directed investment of the balance of the Participant’s Account.

 

  ¨ (iv) (Specify):                                  
                                        
                                        
                                                           .

 

x (b) Notional Earnings. (choose one or both of (i) or (ii)):

 

  x (i) Fixed/floating interest. Interest at the rate of the general portfolio
account of Standard Insurance Company and applied to (choose only one of (A),
(B) or (C)):

Note: use blank to specify rate, fixed or floating with index, time interval,
simple or compounded interest, etc.

 

  x (A) Total Account. The Participant’s entire Account.

 

  ¨ (B) Deferrals only. The Participant’s Elective Deferral Account, with the
balance of the Account being subject to actual investment as specified in
5.02(a).

 

  ¨ (C) Employer Contribution only. The Participant’s Employer Contribution
Accounts with the balance of the Account being subject to actual investment as
specified in 5.02(a).

 

  ¨ (ii) (Specify):                                         
                                        
                                        
                                                     .

 

14    07/07    801955



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Plan

Adoption Agreement

 

EMPLOYER SIGNATURE

The Employer hereby agrees to the provisions of this Plan, and in witness of its
agreement, the Employer, by its duly authorized officer, has executed this
Adoption Agreement on                                        
                                        
                                                  ,

 

Name of Employer: Standard Insurance Company Signed:         [Name/Title]

 

©  Copyright 2007 SunGard    07/07    15



--------------------------------------------------------------------------------

 

NONQUALIFIED

DEFERRED COMPENSATION PLAN

BASIC PLAN DOCUMENT

(Including Code §409A provisions)

 



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

NONQUALIFIED

DEFERRED COMPENSATION PLAN

BASIC PLAN DOCUMENT

By execution of the Adoption Agreement associated with this Basic Plan Document,
the Employer establishes this Nonqualified Deferred Compensation Plan (“Plan”)
for the benefit of certain Employees and Contractors the Employer designates in
its Adoption Agreement. The primary purpose of the Plan is to provide additional
compensation to Participants upon termination of employment or service with the
Employer. The Employer will pay benefits under the Plan only in accordance with
the terms and conditions set forth in the Plan.

PREAMBLE

ERISA/Code Plan Type. The Employer in its Adoption Agreement will specify
whether it establishes the Plan as a nonqualified deferred compensation plan or
as an ineligible Code §457(f) plan. A nonqualified deferred compensation plan is
an unfunded plan that may be: (i) an “excess benefit plan” under ERISA §3(36);
(ii) a plan maintained “primarily for the purpose of providing deferred
compensation for a select group of management or highly compensated employees”
(“top-hat plan”) under ERISA §§201(2), 301(a)(3) and 401(a)(1); (iii) a plan
only for Contractors and exempt from Title I of ERISA; or (iv) a church plan
under Code §414(e) and ERISA §3(33) and maintained by a church or
church-controlled organization under Code §3121(w)(3). A top-hat plan includes a
supplemental executive retirement plan (“SERP”). A tax-exempt Code §457(f) plan
may include a church plan under Code §414(e) and ERISA §3(33) but which is not
sponsored by a church or church-controlled organization under Code §3121(w)(3).

409A Plan Type. The Employer in its Adoption Agreement will specify whether it
establishes the Plan as an Account Balance Plan or as a Separation Pay Plan.

Possible Nonuniformity. The Employer in its Adoption Agreement will specify such
Plan terms as will apply to all Participants uniformly or as may apply to a
given Participant. Except where the Plan or Applicable Guidance require
uniformity in order to comply with Code §409A, the Employer need not provide the
same Plan benefits or apply the same Plan terms and conditions to all
Participants, even as to Participants who are of similar pay, title and other
status with the Employer. The elections the Employer makes in its Adoption
Agreement apply uniformly to all Participants, except to the extent the Employer
adopts inconsistent provisions with respect to one or more Participants in a
separate attachment designated as “Exhibit A” and attached to the Adoption
Agreement. The Employer may create a separate Exhibit A for one or more
Participants, specifying such terms and conditions as are applicable to a given
Participant. The Employer, in Exhibit A, may modify any Plan provision or any
Adoption Agreement election as to one or more Participants.

I. DEFINITIONS

1.01 “Account” means the account the Employer establishes under the Plan for
each Participant and, as applicable, means a Participant’s Elective Deferral
Account, Nonelective Contribution Account or Matching Contribution Account.

1.02 “Account Balance Plan” means an Elective Deferral Account Balance Plan or
an Employer Contribution Account Balance Plan, or a combination of both, as the
Employer elects in its Adoption Agreement.

(A) Elective Deferral Account Balance Plan. An Elective Deferral Account Balance
Plan is a plan comprised of an Elective Deferral Account as described under
Treas. Reg. §1.409A-1(c)(2)(i)(A).

(B) Employer Contribution Account Balance Plan. An Employer Contribution Account
Balance Plan is a plan comprised of Employer Nonelective Contribution Accounts,
Matching Contribution Accounts, or both, as described under Treas. Reg.
§1.409A-1(c)(2)(i)(B).

1.03 “Accrued Benefit” means the total dollar amount credited to a Participant’s
Account.

 

©  Copyright 2007 SunGard    07/07    1



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

1.04 “Adoption Agreement” means the document the Employer executes to establish
the Plan and includes all Exhibits and other documents referenced therein.

1.05 “Aggregated Plans” means this Plan and any other like-type plan of the
Employer in which a given Participant participates and as to which the Plan (see
Sections 2.02(B)(2) and 6.03(B)) or Treas. Reg. §1.409A-1 (c)(2) requires the
aggregation of all such nonqualified deferred compensation in applying Code
§409A. For this purpose, the following rules apply:

(A) Participants in Separate Plans. The plan for a Participant is treated as a
separate plan from the plan for any other Participant, even though such plans
may be incorporated into a single written plan in this Plan and covering all
Participants.

(B) Plan Types. The following plans under clauses (i), (ii) and (iii) are not
“like-type plans” and are treated as separate from each other: (i) all Elective
Deferral Account Balance Plans (including for aggregation purposes only,
Separation Pay Plans based on Voluntary Separation from Service); (ii) all
Employer Contribution Account Balance Plans (including for aggregation purposes
only, Separation Pay Plans based on Voluntary Separation from Service); and
(iii) all Separation Pay Plans based on Involuntary Separation from Service or
under a Window Program.

(C) Dual Status. If a Participant in two like-type plans participates in one
plan as an Employee and in the other as a Contractor, the plans are not
Aggregated Plans. If an Employee also serves on the Employer’s board of
directors (or in a similar capacity with regard to a non-corporate entity) and
participates in like-type plans but participates in one plan as an Employee and
in the other as a director (or similar capacity with regard to a non-corporate
entity) [a “director plan”], the plans are not Aggregated Plans provided that
the director plan is substantially similar to a plan the maintains for
non-employee directors. If the director plan is not substantially similar, for
purposes of aggregation, the director plan is treated as a plan for Employees.
Director plans and plans for Contractors are subject to aggregation under this
Section 1.05.

1.06 “Applicable Guidance” means as the context requires Code §§83, 409A and
457, Treas. Reg. §1.83, Treas. Reg. §§1.409A-1 through -6, Treas. Reg.
§1.457-11, or other written Treasury or IRS guidance regarding or affecting Code
§§83, 409A or 457(f), including, as applicable, any Code §409A guidance in
effect prior to January 1, 2008.

1.07 “Base Salary” means a Participant’s Compensation consisting only of regular
salary and excluding any other Compensation.

1.08 “Basic Plan Document” means this Nonqualified Deferred Compensation Plan
document.

1.09 “Beneficiary” means the person or persons entitled to receive Plan benefits
in the event of a Participant’s death.

1.10 “Bonus” means a Participant’s Compensation consisting only of bonus and
excluding any other Compensation. A Bonus also may be Performance-Based
Compensation under Section 1.37.

1.11 “Change in Control” means, as to an Employer which is a corporation, a
change: (i) in the ownership of the Employer (acquisition by one or more persons
acting as a group of more than 50% of the total voting power or fair market
value of the Employer); (ii) in the effective control of the Employer
(acquisition or acquisition during a 12-month period ending on the date of the
latest acquisition, by one or more persons acting as a group of 30% or more of
the total voting power of the Employer or replacement of a majority of the
members of the board of directors of the Employer [described below, but
including only the entity for which no other corporation is a majority
shareholder] during any 12-month period by directors not endorsed by a majority
of the board before the appointment or election); or (iii) in the ownership of a
substantial portion of the assets of the Employer (acquisition or acquisition
during a 12-month period ending on the date of the latest acquisition, by one or
more persons [other than related persons described in Treas. Reg.
§1.409A-3(i)(5)(vii)(B)] acting as a group of assets with a total gross fair
market value of 40% or more of the total gross fair market value of all assets
of the Employer immediately before such acquisition or acquisitions), each
within the meaning of Treas. Reg. §1.409A-3(i)(5) or in Applicable Guidance. For
this purpose, the Employer

 

2    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

includes the Employer, the corporation which is liable for the payment of the
Deferred Compensation, a majority shareholder (more than 50% of total fair
market value and voting power) of the foregoing or a corporation in a chain of
corporations in which each is a majority owner of another corporation in the
chain, ending in the Employer or in the corporation that is liable for payment
of the Deferred Compensation, all in accordance with Treas. Reg.
§1.409A-3(i)(5)(ii). An event constituting a Change in Control must be
objectively determinable and any certification thereof by the Employer or its
agents may not subject to the discretion of such person. For purposes of
applying this Section 1.11, stock ownership is determined in accordance with
Code §318(a) as modified under Treas. Reg. §1.409A-3(i)(5)(iii). The Employer in
its Adoption Agreement will elect whether a Change in Control includes any or
all the events described in clauses (i), (ii) or (iii) and also may elect to
increase the percentage change required under any such event to constitute a
Change in Control. Pending the issuance of Applicable Guidance as to the
application of the Change in Control provisions to partnerships (or other
non-corporate entities), if the Employer elects in its Adoption Agreement to
permit Change in Control as a payment event, the Employer will apply clauses
(i) and (iii) and clause (ii) as it relates to a change in the composition of
the board of directors by analogy in accordance with Treas. Reg. §1.409A,
Preamble, II.G.

1.12 “Change in the Employer’s Financial Health” means an adverse change in the
Employer’s financial condition as described in Applicable Guidance.

1.13 “Code” means the Internal Revenue Code of 1986, as amended.

1.14 “Commissions” means Compensation or portions of Compensation consisting of
Sales Commissions or of Investment Commissions. See Section 2.02(B)(5).

(A) Sales Commissions. Sales Commissions means Compensation or portions of
Compensation a Participant earns if: (i) a substantial portion of Participant’s
services to the Employer consists of the direct sale of a product or a service
to a customer that is not related or treated as related to the Employer or to
the Participant (under Treas. Reg. §§1.409A-1(f)(2)(ii)) and (iv)); (ii) the
Compensation the Employer pays to the Participant consists either of a portion
of the purchase price for the product or service or of an amount substantially
all of which is calculated by reference to volume of sales; and (iii) payment is
either contingent upon the Employer receiving payment from an unrelated customer
(as described in clause (i) above) for the product or services or, if
consistently applied as to all similarly situated service providers, is
contingent upon the closing of a sales transaction and such other requirements
as the Employer may specify before the closing of the sales transaction.

(B) Investment Commissions. Investment Commissions means Compensation or
portions of Compensation a Participant earns if: (i) a substantial portion of
the Participant’s services to the Employer to which the Compensation relates
consists of sales of financial products or other direct customer services to a
customer that is not related or treated as related to the Employer or to the
Participant (under Treas. Reg. §§1.409A-1(f)(2)(ii)) and (iv)) as to customer
assets or customer asset accounts; (ii) the customer retains the right to
terminate the relationship and to move or liquidate the assets or asset accounts
without undue delay (but subject to a reasonable notice period); (iii) the
Compensation is based on a portion of the value of the overall assets or asset
account balance, substantially all of the Compensation is calculated by
reference to the increase in value of the overall assets of account balance, or
both; and (iv) the value of the overall assets or account balance and Investment
Commissions are determined at least annually.

(C) Related Customer Commissions. This Section 1.14 also applies to Sales
Commissions and to Investment Commissions involving a related customer provided:
(i) the Employer as to unrelated customers makes substantial sales or provides
substantial services giving rise to Commissions; and (ii) the sales, service and
Commission arrangements with the related customer are bona fide, arise from the
Employer’s ordinary course of business and are substantially the same, in terms
and in practice, as those terms and practices that apply to unrelated customers
to which substantial sales are made or substantial services are rendered.

1.15 “Compensation”

(A) Employees. Compensation means as to an Employee, gross W-2 compensation.
“W-2 Compensation” means wages for federal income tax withholding purposes, as
defined under Code §3401(a), plus all other payments to an Employee in the
course of the Employer’s trade or business, for which the Employer must furnish
the Employee a written statement under Code §§6041, 6051 and 6052, disregarding

 

©  Copyright 2007 SunGard    07/07    3



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

any rules limiting the remuneration included as wages under this definition
based on the nature or location of the employment or service performed. “Gross
W-2 compensation” means W-2 compensation plus all amounts excludible from a
Participant’s gross income under Code §§125,132(f)(4), 402(e)(3), 402(h)(2),
403(b), and 408(p), contributed by the Employer, at the Participant’s election,
to a cafeteria plan, a qualified transportation fringe benefit plan, a 401(k)
arrangement, a SEP, a tax sheltered annuity, or a SIMPLE plan.

(B) Contractors. Compensation as to a Contractor means all payments by the
Employer to the Contractor for services during a Taxable Year.

(C) Modifications. The Employer in its Adoption Agreement will elect whether to
modify the definition of Compensation. The Employer may modify the definition of
Compensation or may specify a different definition of Compensation either as to
Employees, as to Contractors or both.

1.16 “Contractor” means a person or entity providing services to the Employer
(not as an Employee) as described in Treas. Reg. §1.409A-1(f)(1) and which for
any Taxable Year of the Contractor that the Contractor is on the cash receipts
and disbursements method of accounting for Federal income tax purposes. A person
serving on a board of directors is a Contractor as to Compensation for such
service without regard to whether the person is an Employee for other purposes.
A Contractor is not subject to this Plan or to Code §409A if in the Taxable Year
in which the Legally Binding Right to Compensation arises: (i) the Contractor is
actively engaged in the trade or business of performing services other than as
an Employee or as a director (or similar position as to a non-corporate
Employer); (ii) the Contractor provides significant services to the Employer and
to at least 2 other unrelated service recipients, where the Contractor, the
Employer and the other service recipient(s) are all unrelated to each other
within the meaning of Treas. Reg. §§1.409A-1(f)(2)(i)(B) and (C) as applicable;
and (iii) the services are not “management services” within the meaning of
Treas. Reg. §1.409A-1(f)(2)(iv). For purposes of clause (ii) “significant
services” means as described in Treas. Reg. §1.409A-1(f)(2)(iii). This Plan and
Code §409A also do not apply to certain other “related” Contractor services as
described in Treas. Reg. §1.409A-1(f)(2)(v).

1.17 “Disability” except as the Plan otherwise provides means a condition of a
Participant who by reason of any medically determinable physical or mental
impairment which can be expected to result in death or can be expected to last
for a continuous period of not less than 12 months: (i) is unable to engage in
any substantial gainful activity; or (ii) is receiving income replacement
benefits for a period of not less than 3 months under an accident and health
plan covering Employees. The Employer in its Adoption Agreement will elect
whether Disability includes all impairments constituting Disability under this
Section 1.17, or only certain specified Disabilities which satisfy the foregoing
definition. The Employer will determine whether a Participant has incurred a
Disability based on its own good faith determination and may require a
Participant to submit to reasonable physical and mental examinations for this
purpose. A Participant will be deemed to have incurred a Disability if: (i) the
Social Security Administration or Railroad Retirement Board determines that the
Participant is totally disabled; or (ii) the applicable insurance company
providing disability insurance to the Participant under an Employer sponsored
disability program determines that a Participant is disabled under the insurance
contract definition of disability, provided such definition complies with the
definition in this Section 1.17.

1.18 “Deferred Compensation” means the Participant’s Account Balance
attributable to Elective Deferrals and Employer Contributions and includes
Earnings on such amounts except where the Plan otherwise provides. “Compensation
Deferred” is Compensation that the Participant or the Employer has deferred
under this Plan. Compensation is Deferred Compensation if: (i) under the terms
of the Plan and the relevant facts and circumstances, the Participant has a
Legally Binding Right to Compensation during a Taxable Year that the Participant
has not actually or constructively received and included in gross income; and
(ii) pursuant to the Plan terms, the Compensation is or may be payable to or on
behalf of the Participant in a later Taxable Year. Deferred Compensation
includes Separation Pay paid pursuant to a Separation Pay Plan except as
otherwise described in Treas. Reg. §1.409A-1(b)(9) relating to certain excluded
Involuntary or Voluntary Separation from Service or Window Programs and certain
reimbursements, medical benefits, in-kind benefits and limited payments.
Deferred Compensation excludes certain “short-term deferrals” and all other
items described in Treas. Reg. §§1.409A-1(b)(3), (4), (5), (6), (8), (10),
(11) and (12) or in other Applicable Guidance.

 

4    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

1.19 “Earnings” means earnings, gain or loss applicable to a Participant’s
Account provided that such amounts reflect actual predetermined investments or
notional amounts which do not exceed a reasonable rate of interest. Amounts
credited to an Account that do not reflect actual predetermined investments or a
reasonable rate of interest are Deferred Compensation and are not Earnings. For
purposes of making the determination of whether an amount is Earnings or is
Deferred Compensation, the principles of Treas. Reg. §31.3121(v)(2)-1(d)(2)
apply.

1.20 “Effective Date” of the Plan is the date the Employer specifies in the
Adoption Agreement, but which is not earlier than January 1, 2008. If this Plan
restates a Plan (written or otherwise) which was in effect before January 1,
2008, for periods before January 1, 2008, as to 409A Amounts, the standards and
transition rules in effect under Notices 2006-79, 2006-64, 2003-33, 2006-4,
Prop. Treas. Reg. §1.409A, Preamble, Section XI and Notice 2005-1 apply. See
also the Treas. Reg. §1.409A Preamble, Section XII as to the treatment of
certain actions which were in compliance with Applicable Guidance in effect
before the issuance of such 409A Regulations on April 17, 2007, but which are
not in compliance with such Regulations.

1.21 “Elective Deferral” means Compensation a Participant elects to defer into
the Participant’s Account under the Plan.

1.22 “Elective Deferral Account” means the portion of a Participant’s Account
attributable to Elective Deferrals and Earnings thereon.

1.23 “Employee” means a person providing services to the Employer as a common
law employee (and not as a Contractor) as described in Treas. Reg.
§1.409A-1(f)(1) and who, for any Taxable Year of the Employee, is on the cash
receipts and disbursements method of accounting for Federal income tax purposes.

1.24 “Employer” means the person or entity: (i) receiving the services of the
Participant (even if another person pays the Deferred Compensation); (ii) with
respect to whom the Legally Binding Right to Compensation arises; and (iii) who
or which executes an Adoption Agreement establishing the Plan. The Employer
includes all persons with whom the Employer would be considered a single
employer under Code §§414(b) or (c). In the case of an Ineligible 457 Plan,
Employer means a State or a Tax-Exempt Organization. For purposes of this Plan,
“Employer” means “service recipient” as that term in used in Treas. Reg.
§1.409A-1 through -6.

1.25 “Employer Contribution” means amounts the Employer contributes or credits
to an Account under the Plan, including Nonelective Contributions and Matching
Contributions but not including Elective Deferrals.

1.26 “Employer Contribution Account” means the portion of a Participant’s
Account attributable to Employer Contributions and Earnings thereon.

1.27 “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

1.28 “409A Amount” means: (i) any Compensation Deferred prior to January 1,
2005, unless such Deferred Compensation is a Grandfathered Amount; and (ii) any
Compensation Deferred in Taxable Years beginning after December 31, 2004. In
determining 409A Amounts, the rules of Section 1.05 regarding Aggregated Plans
apply.

1.29 “Grandfathered Amount” means an amount of Deferred Compensation hereunder
as to which, prior to January 1, 2005, a Participant: (i) had a Legally Binding
Right to be paid Deferred Compensation; and (ii) was Vested. However, if the
Employer after October 3, 2004, materially modifies the Plan as described in
Treas. Reg. 1.409A-6(a)(4), then such amount ceases to be a Grandfathered
Amount. In determining Grandfathered Amounts, the rules of Section 1.05
regarding Aggregated Plans apply.

1.30 “Ineligible 457 Plan” means this Plan which is subject to Code §457(f) and
that is not an eligible 457 plan under Code §457(b).

1.31 “Legally Binding Right” means, in reference to Compensation, the grant by
the Employer to the Participant of an enforceable right (under contract, statute
or other applicable law) to Compensation where, after the Participant has
performed the services which created the Legally Binding Right, the Compensation
is

 

©  Copyright 2007 SunGard    07/07    5



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

not subject to unilateral reduction or elimination by the Employer or any other
person. The Employer, based on the facts and circumstances and in accordance
with Treas. Reg. §1.409A-1(b)(1), will determine: (i) whether a Legally Binding
Right exists; or (ii) whether a Legally Binding Right does not exist on account
of the existence of negative discretion which has substantive significance to
reduce or eliminate the Compensation. Negative discretion does not exist where
the Participant has effective control over the person with the negative
discretion, has effective control over any portion of compensation of the
decision maker or is a family member of the decision maker (within the meaning
of Code §267(c)(4) applied as if the family of an individual includes the spouse
of any member of the family). Compensation is not subject to unilateral
reduction or elimination merely because: (i) it may be reduced or eliminated by
operation of objective Plan terms, such as a Substantial Risk of Forfeiture;
(ii) the Compensation is determined under a formula that provides for an offset
based on benefits provided under another plan, including a qualified plan; or
(iii) benefits are reduced on account of actual or notional investment losses,
or, in a final average pay plan, because of subsequent decreases in
compensation.

1.32 “Matching Contribution” means a fixed or discretionary Employer
contribution made with respect to a Participant’s Elective Deferral.

1.33 “Matching Contribution Account” means the portion of a Participant’s
Account attributable to Matching Contributions and Earnings thereon.

1.34 “Nonelective Contribution” means a fixed or discretionary Employer
Contribution that is unrelated to a Participant’s Elective Deferrals.

1.35 “Nonelective Contribution Account” means the portion of a Participant’s
Account attributable to Nonelective Contributions and Earnings thereon.

1.36 “Participant” means an Employee or Contractor the Employer designates under
Adoption Agreement Section 2.01 or in Exhibit “B” to the Adoption Agreement to
participate in the Plan. For purposes of this Plan, “Participant” means a
“service provider” as that term in used in Treas. Reg. 1.409A-1 through-6, who
is a participant in the Plan. A reference herein to “service provider” means
another service provider to the Employer, whether or not that person is a
Participant.

1.37 “Performance-Based Compensation” means Compensation (including a Bonus)
where the amount of, or entitlement to, the Compensation is contingent on
satisfaction of preestablished organizational or individual performance criteria
relating to a performance period of at least 12 consecutive months. The Employer
must establish the organizational or individual performance criteria in writing
not later than 90 days after commencement of the performance period and the
outcome must be substantially uncertain at the time that the Employer
establishes the performance criteria. The Employer may establish performance
criteria without the necessity of action by its shareholders, board of
directors, compensation committee or similar entities in the case of a
non-corporate Employer. Performance-Based Compensation does not include any
amount that will be paid regardless of performance or that will be paid based on
a level of performance that is substantially certain to be met at the time the
criteria are established. If the Plan will pay the Participant’s
Performance-Based Compensation in the event of the Participant’s death or
disability or if a Change in Control occurs, without regard to whether the
performance criteria have been satisfied, the Compensation is not
Performance-Based Compensation (and therefore is not entitled to the election
timing under Section 2.02(B)(4)) if payment occurs as a result of any of such
events. “Disability” for purposes of this Section 1.37 means any medically
determinable physical or mental impairment resulting form the Participant’s
inability to perform the duties of his/her position or of any substantially
similar position, where such impairment can be expected to result in death or to
last for a continuous period of not less than 6 months. Performance-Based
Compensation does not include an amount of Compensation which is based on a
specified number of shares of stock multiplied by the share price at the end of
the performance period, but may include an amount of Compensation based on an
increase in share price over the performance period or which is not payable
unless the share price is at or above a specified price. Performance-Based
Compensation may be based on subjective performance criteria provided: (i) the
criteria are bona fide and relate the Participant’s performance, a group of
service providers that includes the Participant or a business unit for which the
Participant provides services which may include the Employer; and (ii) the
person who decides whether the subjective performance criteria have been met is
someone other than the Participant, the Participant’s family member (within the
meaning of

 

6    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

Code §267(c)(4) applied as if the family of an individual includes the spouse of
any member of the family), or a person under the effective control of the
Participant or such a family member. In addition, the decision maker’s
compensation may not be controlled in whole or in part by the Participant or
such a family member. The Employer will determine the status of Compensation as
Performance-Based Compensation in accordance with Treas. Reg. §1.409A-1(e) and
Applicable Guidance.

1.38 “Plan” means the Nonqualified Deferred Compensation Plan of the Employer
established by and including the Adoption Agreement, the Basic Plan Document,
the Trust, if any, and all notices, forms, elections and other written
documentation to which the Plan refers. The Employer will set forth the name of
the Plan in its Adoption Agreement. For purposes of applying Code §409A
requirements this Plan, as the Employer elects in its Adoption Agreement, is an
Elective Deferral Account Balance Plan, an Employer Contribution Account Balance
Plan or both, or is a Separation Pay Plan. This Plan does not constitute: (i) a
Code §401(a) plan with and exempt trust under Code §501(a); (ii) a Code §403(a)
annuity plan; (iii) a Code §403(b) annuity; (iv) a Code §408(k) SEP; (v) a Code
§408(p) Simple IRA; (vi) a Code §501(c)(18) trust to which an active participant
makes deductible contributions; (vii) a Code §457(b) plan; or (viii) a Code
§415(m) plan.

1.39 “Retirement Age” means the date (if any) the Employer elects in the
Adoption Agreement.

1.40 “Separation from Service”

(A) Employees. Separation from Service means in the case of an Employee, the
Employee’s termination of employment with the Employer whether on account of
death, retirement, Disability or otherwise.

(1) Insignificant or Significant Service/Presumptions. The Employer will
determine whether an Employee has terminated employment (and incurred a
Separation from Service) based on whether the facts and circumstances as
described in Treas. Reg. §1.409A-1(h)(1)(ii). An Employee incurs a Separation
from Service if the parties reasonably anticipate, based on the facts and
circumstances, the Employee will not perform any additional services after a
certain date or that the level of bona fide services (whether performed as an
Employee or as a Contractor) will permanently decrease to no more than 20% of
the average level of bona fide services performed (whether performed as an
Employee or as a Contractor) over the immediately preceding 36-month period (or,
if less, the period the employee has rendered service to the Employer) (“average
prior service”). An Employee is presumed to have incurred a Separation from
Service if the Employee’s service level decreases to 20% or less than the
average prior service and an Employee is presumed to not have incurred a
Separation from Service if the Employee’s service level continues at a rate
which is 50% or more of the average prior service. No presumption applies where
the Employee’s service level is more than 20% and less than 50% of the average
prior service.

(2) Effect of Leave. An Employee does not incur a Separation from Service if the
Employee is on military leave, sick leave, or other bona fide leave of absence
if such leave does not exceed a period of 6 months, or if longer, the period for
which a statute or contract provides the Employee with the right to reemployment
with the Employer. If a Participant’s leave exceeds 6 months but the Participant
is not entitled to reemployment under a statute or contract, the Participant
incurs a Separation from Service on the next day following the expiration of 6
months. A leave of absence constitutes a bona fide leave of absence for this
Section 1.40 only if there is a reasonable expectation that the Employee will
return to perform services for the Employer. Where a leave of absence is due to
any medically determinable physical or mental impairment that can be expected to
result in death or to last for a continuous period of at least 6 months, and
where the Participant cannot perform his/her duties or the duties of any
substantially similar position, in determining when a Separation from Service
occurs, the above 6 month period is 29 months unless the Employer or the
Employee terminate the leave sooner. For purposes of determining average prior
service under Section 1.40 (A)(1), during a paid leave of absence which is not a
Separation From Service, the Employee is treated as rendering bona fide services
at a level that would have been required to earn the amount paid during the
leave. If the leave of absence is unpaid, the leave period is disregarded in
determining average prior service.

(3) Alternative Definition. In lieu of applying Section 1.40(A)(1), the Employer
or Participant in an initial payment election or in a change payment election
may elect a percentage of reduced bona fide services resulting in a Separation
from Service which percentage must be greater than 20% and less than 50% of
prior average service, determined over the immediately preceding 36 months.

 

©  Copyright 2007 SunGard    07/07    7



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(B) Contractors. Separation from Service, in the case of a Contractor, means the
expiration of the contract (or all contracts) under which the Contractor
performs services for the Employer provided that the expiration constitutes a
good-faith and complete termination of the contractual relationship between the
Contractor and the Employer. A good-faith and complete termination does not
occur if the Employer anticipates a renewal of the service contract or the
Employer anticipates the Contractor becoming an Employee. The Employer
anticipates the renewal of the contract if the Employer intends to contract
again for the services provided under the expired contract and neither the
Employer nor the Contractor has eliminated the Contractor as a possible provider
of such additional services. The Employer is deemed to intend renewal of the
Contractor’s expired contract if renewal is conditioned only upon incurring a
need for services, the Employer’s ability to pay for the services, or both. See
Section 4.01(E) as to Contractor “deemed” Separation from Service provisions.

(C) Involuntary Separation from Service (including for “good reason”).
“Involuntary Separation from Service” means a Separation from Service due to the
Employer’s independent exercise of unilateral authority to terminate the
Participant’s services (other than due the Participant’s implicit or explicit
request), where the Participant was willing and able to continue performing
services for the Employer. Involuntary Separation from Service may include the
Employer’s failure to renew the service contract at the time the contract
expires provided that the Participant was willing and able to execute a new
contract on substantially the same terms and conditions as the expiring contract
and to continue providing such services. The Employer will make the
determination as to whether an Involuntary Separation from Service has occurred
based on all of the facts and circumstances and in accordance with Treas. Reg.
§1.409A-1(n). For this purpose, a Participant’s voluntary Separation from
Service is treated as an Involuntary Separation from Service if it is for “good
reason” as described in Treas. Reg. §§1.409A-1(n)(2). For this purpose, the
Separation from Service is deemed to be for a good reason if it occurs during a
limited period not to exceed 2 years following the initial existence of the
following without the Participant’s: consent (i) a material reduction in the
Participant’s base compensation (including Base Salary); (ii) a material
reduction in the Participant’s authority, duties or responsibilities; (iii) a
material reduction in the authority, duties or responsibilities of the
Participant’s supervisor, including a change in the Participant’s reporting
responsibilities to a lower level than the board of directors or similar
authority in a non-corporate entity; (iv) a material reduction in the
Participant’s budget; (v) a material change in the location at which the
Participant renders service; or (vi) any other action or inaction that
constitutes the Employer’s material breach of the agreement under which the
Participant provides services to the Employer. In addition, to be a deemed “good
reason” the amount, time and form of payment upon Separation from Service must
be substantially identical to the amount payable upon an actual Involuntary
Separation from Service, if such right exists, and the Participant must provide
notice to the Employer within 90 days of the initial existence of the condition
and afford the Employer at least 30 days to remedy the condition without having
to pay the Compensation.

(D) Voluntary Separation from Service. “Voluntary Separation from Service” means
a Separation from Service which is not an Involuntary Separation from Service
under Section 1.40(C).

(E) “Employer” for Purposes of Separation Rules. The “Employer” for purposes of
applying this Section 1.40 (determining Separation from Service under the Plan)
means as defined under Section 1.24 but by applying 50% in lieu of 80% in
applying Code §§414(b) and (c). The Employer in lieu of applying the previous
sentence may elect in its Adoption Agreement to use a percentage equal to not
less than 20% and not more than 80% in determining related employers under Code
§§414(b) and (c); provided that the Employer may not elect to apply a percentage
which is less than 50% unless there are legitimate business criteria for doing
so.

(F) Dual Capacity. If a Participant renders service to the Employer both in the
capacity as an Employee and as a Contractor (or changes status from Employee to
Contractor or vice versa), the Participant must incur a Separation from Service
in both capacities to constitute a Separation from Service. For this purpose, if
a Participant renders service both as an Employee and as a member of the
Employer’s board of directors (or an analogous position in the case of a
non-corporate Employer) the director services (or the Employee services if this
Plan relates to director services) are disregarded in determining whether the
Participant has incurred a Separation from Service as to this Plan provided that
the plans are not Aggregated Plans.

 

8    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(G) Certain Asset Sales. In accordance with and subject to Treas. Reg.
§1.409A-1(h)(4), if the Employer sells its assets to an unrelated party
purchaser where the Participants otherwise would incur a Separation from Service
and where such Participants will provide services to the purchaser after the
sale closing, the Employer and the purchaser retain discretion no later than the
asset sale closing date to specify in writing whether the Participants will
incur a Separation from Service. In making such determination, the Employer and
the purchaser must treat all affected Participants consistently.

(H) Collectively Bargained Multiple Employer Plan. If the Plan is established
pursuant to a bona fide collective bargaining agreement covering services
rendered for multiple employers, the Employer (which for this purpose means the
employer which executes the Adoption Agreement) in its Adoption Agreement may
elect to define Separation from Service in a reasonable manner that treats an
Employee as not having separated during periods in which the Employee is not
providing services but is available to do so for one or more employers. However,
such alternative definition must also provide that the Employee is deemed to
have incurred a Separation from Service at a specified date not later than the
end of any period of at least 12 consecutive months during which time the
Employee has not provided any service covered by the collective bargaining
agreement to any participating employer. The Employer will apply this section in
accordance with the requirements of Treas. Reg. §1.409A-1(h)(6).

1.41 “Separation Pay” means any Deferred Compensation (applied before
application of any exclusion applicable to Separation Pay Plans under Treas.
Reg. §1.409A-1(b)(9)) that will not be paid under any circumstances unless the
Participant incurs a Separation from Service, whether voluntary or involuntary,
including payments in the form of reimbursements for expenses incurred and
provision of in-kind benefits. Deferred Compensation that a Participant may
receive without incurring a Separation from Service is not Separation Pay merely
because the Participant elects to receive or receives payment upon or after
Separation from Service. Deferred Compensation does not fail to constitute
Separation Pay merely because the Participant must execute a release of claims,
noncompetition agreement or nondisclosure agreement or is subject to similar
requirements. Any amount or entitlement that acts as a substitute for, or
replacement of, Deferred Compensation is a payment of Deferred Compensation and
is not Separation Pay.

1.42 “Separation Pay Plan” means any plan that provides for Separation Pay,
including the portion of any plan that provides for Separation Pay, under Treas.
Reg. §§1.409A-1(m). The Employer in its Adoption Agreement will elect whether
this Plan is a Separation Pay Plan and will elect whether the plan pays benefits
in the event of Involuntary Separation from Service, Voluntary Separation from
Service, pursuant to a Window Program or a combination thereof.

1.43 “Service Year” means a Participant’s Taxable Year in which the Participant
performs services which give rise to Compensation. A “service period” or
“performance period” means a Service Year or such other period in which a
Participant performs services for the Employer giving rise to Compensation.

1.44 “Specified Employee” means a Participant who is a key employee as described
in Code §416(i)(1)(A), disregarding paragraph (5) thereof and using compensation
as defined under Treas. Reg. §1.415(c)-2(a). However, a Participant is not a
Specified Employee unless any stock of the Employer is publicly traded on an
established securities market or otherwise and the Participant is a Specified
Employee on the date of his/her Separation from Service. If a Participant is a
key employee at any time during the 12 months ending on the Specified Employee
identification date, the Participant is a Specified Employee for the 12 month
period commencing on the Specified Employee effective date. The Specified
Employee identification date is December 31. The Specified Employee effective
date is the April 1 following the Specified Employee identification date. The
Employer, in determining whether this Section 1.44 and all related Plan
provisions apply, will determine whether the Employer has any publicly traded
stock as of the date of a Participant’s Separation from Service. In the case of
certain corporate transactions (a merger, acquisition, spin-off or initial
public offering), or in the case of nonresident alien Employees, the Employer
will apply the Specified Employee provisions of the Plan in accordance with
Treas. Reg. §1.409A-1(i) and other Applicable Guidance. Notwithstanding the
foregoing, the Employer in its Adoption Agreement, and in accordance with Treas.
Reg. §1.409A-1(i) and other Applicable Guidance, may make the following
elections: (i) use of any Code §415 definition of compensation for Specified
Employee determination; (ii) designation of an alternative Specified Employee
identification date; (iii) designation of an alternative Specified Employee
effective date; (iv) use of an alternative method to identify Participants who
will be subject to the 6 month delay rule in Section 4.01(D); (v) certain
elections in the context of corporate transactions; and (vi) certain elections
regarding nonresident alien Employees. The Employer’s election under clauses
(ii) or (iii) regarding an identification date or effective

 

©  Copyright 2007 SunGard    07/07    9



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

date made on or before December 31, 2007, applies to any Separation from Service
occurring on or after January 1, 2005, unless the Employer subsequently changes
the identification date and/or effective date. Such elections are effective as
of the date that all necessary corporate action has been taken to make the
election binding as to all nonqualified deferred compensation plans in which
service providers of the Employer who would become a Specified Employees
participate. The Employer must apply all such elections consistently as to all
service providers. The Employer will apply the Specified Employee provisions of
the Plan, including the elections described in this Section 1.44, in accordance
with Treas. Reg. §1.409A-1(i) and other Applicable Guidance.

1.45 “Specified Time or Fixed Schedule” means, in reference to a payment of
Deferred Compensation, the Employer, at the time of the deferral of the
Compensation can objectively determine: (i) the amount payable; and (ii) the
payment date or dates. An amount is objectively determinable if the deferral
election specifically identifies the amount or if the Employer can determine the
amount at the time it is due pursuant to an objective, nondiscretionary formula
specified at the time of deferral.

(A) Dates and Period(s). A payment is scheduled to occur at a specified time if
it is a lump sum payment on a specific date, or a specific, objectively
determinable date, including following the lapse of a substantial risk of
forfeiture. A payment is scheduled to occur on a fixed schedule if it is a
series of payments (which may include an annuity or a series of installments)
payable on specific dates or on specifically, objectively determinable dates
including following the lapse of a substantial risk of forfeiture. The
designation of a Taxable Year of the Participant, or a defined period within a
Taxable Year of the Participant, in which payment will occur is adequate
designation of a specific date. For purposes of Sections 4.02 and 4.05, if the
date specified is only a designated Taxable Year of the Participant, or a period
of time during such a Taxable Year, the date specified under the plan is treated
as the first day of such Taxable Year or the first day of the period of time, as
applicable.

(B) Limitations and Link to Employer Receipts. A Fixed Schedule may include
certain: (i) limitations on the amount payable at a specified time of during a
specified period expressed either as a stated limit or based on an objective
nondiscretionary formula; and (ii) payment schedules based on the timing of
payments received by the Employer as described in Treas. Reg.
§§1.409A-3(i)(1)(ii) and (iii) and other Applicable Guidance.

(C) Tax Gross-Up Payments. A Specified Time or Fixed Schedule may include tax
gross-up payments made by the end of the Participant’s Taxable Year which
follows the Taxable Year in which the Participant remits the related taxes
resulting from compensation paid or made available to the Participant by the
Employer, as described in Treas. Reg. §1.409A-3(i)(1)(v) and other Applicable
Guidance.

1.46 “State” means: (i) one of the fifty states of the United States or the
District of Columbia, or (ii) a political subdivision of a State, or any agency
or instrumentality of a State or its political subdivision. A State does not
include the federal government or an agency or instrumentality thereof.

1.47 “Substantial Risk of Forfeiture”

(A) 409A Amounts. Substantial Risk of Forfeiture means as to 409A Amounts, and
other than for purposes of application of Code §457(f), Compensation which is
payable conditioned: (i) on the performance of substantial future services by
any person including the Participant; or (ii) on the occurrence of a condition
related to a purpose of the Compensation, and where under clause (i) or (ii) the
possibility of forfeiture is substantial. A condition related to the purpose of
the Compensation relates to the Participant’s performance for the Employer or to
the Employer’s business activities or organizational goals. A Substantial Risk
of Forfeiture includes conditioning payment on the Participant’s Involuntary
Separation from Service without cause provided the possibility of not incurring
such a Separation from Service is substantial. Except as to payment of
Compensation related to a Change in Control, a Substantial Risk of Forfeiture
does not include any addition of a condition after a Legally Binding Right to
the Compensation arises or any extension of a period during which the
Compensation is subject to a Substantial Risk of Forfeiture. Compensation is not
subject to a Substantial Risk of Forfeiture merely because payment is
conditioned on the Participant’s refraining from performing services.
Compensation is not subject to a Substantial Risk of Forfeiture beyond the date
or time that the Participant otherwise could have elected to receive the
Compensation unless the present value of the amount

 

10    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

subject to the Substantial Risk of Forfeiture (determined without regard to the
Substantial Risk of Forfeiture) is materially greater than the present value of
the amount that the Participant otherwise could have elected to receive, absent
the Substantial Risk of Forfeiture. As such, a Participant’s Elective Deferrals
generally may not be made subject to a Substantial Risk of Forfeiture if the
Participant could have elected to receive an equivalent amount in cash. In
addition, Compensation the Participant would receive for continuing to perform
service for the Employer (such as through the extension of an employment
contract) is disregarded in determining whether the present value of such
nonvested payment amount is materially greater than the Compensation which the
Participant could have elected to receive presently. In determining whether the
possibility of forfeiture is substantial in the case of rights to Compensation
granted to a Participant who owns significant voting power or value in the
Employer, the Employer in accordance with Treas. Reg. §1.409A-1(d)(3) and
Applicable Guidance, will take into account all relevant facts and
circumstances.

(B) Grandfathered Amounts. A Substantial Risk of Forfeiture for Grandfathered
Amounts is defined in Treas. Reg. §1.83-3(c) and in Notice 2005-1, Q/A-16(b) or
in Applicable Guidance.

(C) Ineligible 457 Plan. A Substantial Risk of Forfeiture for purposes of
application of Code §457(f) under an Ineligible 457 Plan is described in Code
§457(f)(3)(B), Treas. Reg. §1.83-3(c) and Applicable Guidance.

1.48 “Tax-Exempt Organization” means any tax-exempt organization other than:
(i) a governmental unit; or (ii) a church or a qualified church-controlled
organization within the meaning of Code §§3121(w)(3)(A) and 3121(w)(3)(B).

1.49 “Taxable Year” means as to the Participant, the Participant’s taxable year
and means as to the Employer, the Employer’s taxable year, in each case as the
Plan provides or as the context otherwise requires.

1.50 “Trust” means the trust, if any, described in Section 5.03 of the Basic
Plan Document and which the Employer in its Adoption Agreement elects to create.

1.51 “Unforeseeable Emergency” means: (i) a severe financial hardship to the
Participant resulting from an illness or accident of the Participant, the
Participant’s spouse, a Beneficiary or the Participant’s dependent (as defined
in Code §152 but without regard to Code §§152(b)(1), (b)(2) and (d)(1)(B));
(ii) loss of the Participant’s property due to casualty; or (iii) other similar
extraordinary and unforeseeable circumstances arising as a result of events
beyond the Participant’s control. The Employer in its Adoption Agreement will
elect whether to permit payment based on a Participant’s Unforeseeable
Emergency. The Employer will determine whether a Participant incurs an
Unforeseeable Emergency based on the relevant facts and circumstances and in
accordance with Treas. Reg. §1.409A-3(i)(3) or Applicable Guidance, but in any
case, the Plan may not make payment to the extent that the Unforeseeable
Emergency may be relieved: (i) through reimbursement or compensation from
insurance or otherwise; (ii) by liquidation of the Participant’s assets to the
extent that such liquidation of assets would not itself cause severe financial
hardship; or (iii) by the Participant’s cessation of Elective Deferrals under
the Plan. The Plan must limit the amount of any payment based on Unforeseeable
Emergency to the amount that is reasonably necessary to satisfy the emergency
need, which may include amounts necessary to pay any Federal, state, local or
foreign income taxes or penalties reasonably anticipated to result from the
payment. The Employer in making the determination as to the amount of payment
must take into account any additional Compensation available to the Participant
upon cancellation of an Elective Deferral election under Section 4.03(D)(vii).
However, the Employer in determining “necessity” may disregard amounts available
as a hardship distribution or a loan from a qualified plan or as an
unforeseeable emergency distribution from another nonqualified plan, regardless
of whether such amount is 409A Amount or is a Grandfathered Amount. If the
Employer in its Adoption Agreement elects to permit payment based on
Unforeseeable Emergency, the Employer further will elect whether to permit
payment based on all events that will constitute an Unforeseeable Emergency or
to limit such events to a subset of specific events which will so qualify. The
Employer will not pay a Participant any Deferred Compensation based an
Unforeseeable Emergency unless the Participant requests such payment on a form
the Employer provides for this purpose, the Employer determines that the payment
would qualify under the Plan terms as being based on the Participant’s
Unforeseeable Emergency, and the Employer in its sole discretion otherwise
approves the payment. Neither a Participant’s request or failure to request an
Unforeseeable Emergency payment nor the Employer’s acceptance or rejection of
such a request is a change payment election under Section 4.02(B).

 

©  Copyright 2007 SunGard    07/07    11



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

1.52 “USERRA” means the Uniformed Services Employment and Reemployment Rights
Act of 1994, as amended.

1.53 “Valuation Date” means the last day of each of the Employer’s Taxable Year
and such other dates as the Employer may determine.

1.54 “Vested” means an amount of Deferred Compensation which is not subject to a
Substantial Risk of Forfeiture or to a requirement to perform further services
for the Employer. For purposes of determining whether an amount satisfies the
vesting requirement for Grandfathered Amounts under Article VII, the definition
of Substantial Risk of Forfeiture in Section 1.47(B) applies.

1.55 “Window Program” means a program the Employer establishes in connection
with an impending Separation from Service to provide Separation Pay to separated
Participants and which program is available only for a period of up to 12 months
for Participants who separate during such period or who separate during such
period under specified circumstances. A Window Program does not include a
program the Employer establishes under which there is a pattern of repeated
provision of similar Separation Pay in similar situations for substantially
consecutive limited periods of time. Whether a recurrent program constitutes
such a pattern depends upon all of the facts and circumstances, including
whether the benefits are account of a specific event or condition, the degree to
which the separation pay relates to the event or condition and whether the event
or condition is temporary or discrete or is a permanent aspect of the Employer’s
business.

1.56 “Wraparound Election” means as to a Participant who also is a participant
in a 401(k) plan of the Employer, an election (or elections, if made separately)
to defer compensation under both plans with the result that the Participant will
achieve under the 401(k) plan, the maximum amount of elective deferrals and
matching contributions, if any, as is permissible under the 401(k) plan terms
and under Code §§402(g), 401(k)(3), 401(m), 415 and 414(v). For any
Participant’s Taxable Year, the maximum amount of Elective Deferrals the Plan
will transfer as to the Participant (and corresponding decrease in amounts of
Compensation Deferred to this Plan) may not exceed the Code §402(g) limit (but
increased by catch-up contributions under Code §414(v) for any year in which the
Participant is catch-up eligible). For any Participant’s Taxable Year, the
maximum amount of Matching Contributions the Plan will transfer as to the
Participant (and corresponding decrease in amounts of Compensation Deferred to
this Plan) may not exceed the maximum amount of matching contributions that
would be provided under the 401(k) plan absent any plan-based restrictions which
reflect Code limits on qualified plan contributions. Under a Wraparound
Election, the Plan promptly following completion of 401(k) plan testing and
within any time required under Applicable Guidance, will transfer from the
Participant’s Account such Elective Deferrals and related Matching Contributions
for the Taxable Year (but without Earnings thereon) as are consistent with the
Wraparound Election, to the Participant’s account under the 401(k) plan to be
held and administered in accordance with the 401(k) plan. Any remaining amounts
not transferred to the 401(k) plan will remain in and be administered in
accordance with this Plan. The Employer in its Adoption Agreement will specify
whether a participant may make a Wraparound Election. A Participant will make a
Wraparound Election subject to any timing requirements of Applicable Guidance
and on a form the Employer provides for this purpose.

1.57 “Year of Service” means the requirements, if any, the Employer specifies in
its Adoption Agreement.

II. PARTICIPATION

2.01 Participants Designated. The Employer will designate from time to time in
its Adoption Agreement those Employees or Contractors (by name, job title or
other classification) who are Participants in the Plan.

2.02 Elective Deferrals. The Employer will specify in its Adoption Agreement
whether Participants may elect to make Elective Deferrals to their Accounts.

(A) Limitations. The Employer will specify in its Adoption Agreement any amount
limitations or conditions applicable to Elective Deferrals.

 

12    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(B) Election Form and Timing. A Participant must make his/her Elective Deferral
election on an election form the Employer provides for that purpose. The
Participant must make the election no later than the latest of the applicable
times specified below. The Employer in its Adoption Agreement will elect that a
Participant must make and deliver his/her election to the Employer no later
than: (i) such applicable time; or (ii) the number of days prior to such
applicable time as the Employer sets forth in its Adoption Agreement. The
Employer will disregard any Elective Deferral election which is not timely under
this Section 2.02(B). See Section 6.04.

(1) General Timing Rule. Except as otherwise provided in this Section 2.02(B), a
Participant must deliver to the Employer his/her Elective Deferral election
regarding Service Year Compensation no later than the end of the Participant’s
Taxable Year which is prior to the Service Year.

(2) New Participant/New Plan. As to the Service Year in which an Employee or a
Contractor first becomes a Participant (a “newly eligible Participant”), the
Participant must make and deliver an Elective Deferral election for that Service
Year not later than 30 days after the Employee or Contractor becomes a
Participant. All Participants who are eligible to participate on the Effective
Date of a new plan are newly eligible Participants as of the Effective Date.

(a) Participant status. For purposes of this Section 2.02(B)(2), an Employee or
Contractor is eligible to participate in the Plan at any time during which,
under the Plan terms and without further amendment or action by the Employer,
the Employee or Contractor is eligible to accrue Deferred Compensation under the
Plan (other than Earnings on prior Deferred Compensation), even if the Employee
or Contractor has elected not to accrue any such Deferred Compensation (or has
made no election).

(b) Changes in status. For purposes of this Section 2.02(B)(2), if a Participant
has been paid all Deferred Compensation and on or before the last payment ceases
to be eligible to participate in the Plan, but thereafter becomes eligible to
participate, the Employee or Contractor is treated as a newly eligible
Participant. If a Participant ceases to be eligible to participate, other than
as to Earnings, regardless of whether the Participant has been fully paid all
Deferred Compensation under the Plan, and subsequently becomes eligible to
participate, the Employee or Contractor is treated as a newly eligible
Participant provided that the period during which the Employee or Contractor was
ineligible was at least 24 months.

(c) Compensation to which election applies. Under this Section 2.02(B)(2), a
Participant’s election may apply only to Compensation for services the
Participant performs subsequent to the date the Participant delivers the
election to the Employer. For Compensation that is earned for a specified
performance period, including an annual bonus, if the newly eligible Participant
makes an Elective Deferral election after the performance period commences, the
Employer will pro rate the election by multiplying the performance period
Compensation by the ratio of the number of days left in the performance period
at the time of the election, over the total number of days in the entire
performance period.

(d) Excess benefit plan. For purposes of this Section 2.02(B)(2), if this Plan
is an excess benefit plan, an Employee is a newly eligible Participant in the
Plan as of the first day of the Employee’s Taxable Year immediately following
the first year in which he or she accrues a benefit under the Plan. Any election
the Employee makes within 30 days following such date applies to any benefits
accrued for services provided before the election. An excess benefit plan for
purposes of this Section 2.02(B)(2)(d) means a plan under which all Deferred
Compensation is attributable to Employer Contributions and is based on the
amount the Participant would have accrued under the Employer’s qualified plan(s)
but for one or more Code limits which apply to the qualified plan(s) over the
benefits the Participant actually accrues in such plan(s). Once a Participant
has accrued a benefit or deferred compensation in any year, the Participant is
not eligible to use the delayed election in this Section 2.02(B)(2)(d).

(e) Aggregated Plans. All references to the Plan in this Section 2.02(B)(2)
include Aggregated Plans. As such, an Employee or Contractor who participates in
an Aggregated Plan is not a newly eligible Participant and this
Section 2.02(B)(2) does not apply.

(3) Certain Forfeitable Rights. If payment of Deferred Compensation is subject
to a condition requiring the Participant to perform services for the Employer
for at least 12 months after the Participant obtains the Legally Binding Right
to the Compensation to avoid forfeiture of the payment, the Participant may make
an Elective Deferral election no later than 30 days after the Participant
obtains the Legally Binding Right

 

©  Copyright 2007 SunGard    07/07    13



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

to the Compensation, provided the Participant makes the election at least 12
months prior to the earliest date on which the service forfeiture condition
could lapse. If the Plan provides for a waiver of the service condition upon the
Participant’s death, Disability or upon a Change in Control, and such event
occurs before the end of the 12 month minimum service period, the Participant’s
elective Deferral election is valid only if the election is timely under the
Plan without regard to this Section 2.02(B)(3).

(4) Performance-Based Compensation. As to any Performance-Based Compensation, a
Participant may elect no later than 6 months before the end of the performance
period to defer such Compensation, provided that the Participant:
(i) continuously performs services from the later of the beginning of the
performance period or the date the Employer establishes the performance criteria
and at least through the date of the Participant’s election; and (ii) may not
make an election after the Compensation has become readily ascertainable. For
purposes of this Section 2.02(B)(4), if the Performance-Based Compensation is a
specified or calculable amount, the Compensation is readily ascertainable if and
when the amount is first substantially certain to be paid. If the
Performance-Based Compensation is not a specified or calculable amount, the
Compensation or any portion thereof is readily ascertainable when the amount is
first both calculable and substantially certain to be paid. In applying this
Section 2.02(B)(4), the Employer will bifurcate any right to payment as between
amounts which are readily ascertainable and amounts which are not readily
ascertainable.

(5) Commissions.

(a) Sales Commissions. For purposes of election timing under this
Section 2.02(B), if Compensation consists of Sales Commissions, the Participant
is treated as providing the services giving rise to the Commissions in the
Participant’s Taxable Year in which the customer remits payment to the Employer,
or, if applied consistently to all similarly situated service providers, the
Participant’s Taxable Year in which the sale occurs.

(b) Investment Commissions. For purposes of election timing under this
Section 2.02(B), if Compensation consists of Investment Commissions, the
Participant is treated as providing the services giving rise to the Commissions
over the 12 months preceding the date as of which the overall value of the
assets or the asset accounts is determined for purposes of calculation of the
Investment Commissions.

(6) Final Payroll Period. If Compensation is payable after the last day of the
Participant’s Taxable Year, but is Compensation for the Participant’s services
during the final payroll period within the meaning of Code §3401(b) (or, as to a
Contractor, a period not longer than such period) which contains the last day of
the Participant’s Taxable Year, the Compensation is treated for purposes of an
election under this Section 2.02(B), as Compensation: (i) for the current
Taxable Year in which the final payroll period commenced; or (ii) for the
subsequent Taxable Year in which the Employer pays the Compensation, as the
Employer elects in its Adoption Agreement. This Section 2.02(B)(6) does not
apply to Compensation for services performed over any period other than the
final payroll period as described herein, including an annual bonus. If the
Employer amends its Adoption Agreement after December 31, 2007, to alter the
timing rule of this Section 2.02(B)(6), any such amendment may not take effect
until 12 months after the later of the date the amendment is executed and is
effective. If the Plan is a restated Plan, whatever election the Employer makes
in it Adoption Agreement on or before December 31, 2007, applies to any period
spanning 2005 through 2007, as applicable, unless the Employer indicates
otherwise in its election.

(7) Separation Pay/Window Program. If the Participant’s election relates to
Separation Pay (based on voluntary or involuntary Separation from Service) and
the Separation Pay is the subject of bona-fide, arm’s length negotiations at the
time of Separation from Service, the Participant may make an election under this
Section 2.02(B) at any time up to the time that the Participant has a Legally
Binding Right to the Separation Pay. This Section 2.02(B)(7) does not apply to
any Separation Pay to which the Participant obtained a Legally Binding Right
before the negotiations at the time of Separation from Service, including a
right to payment subject to a condition. If the Separation Pay results from a
Window Program, the Participant may make the election at any time up to the time
that the Participant’s election to participate in the Window Program becomes
irrevocable.

 

14    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(8) Fiscal Year Employer. In the event that the Employer’s Taxable Year is a not
the same as the Participant’s Taxable Year, a Participant may elect to defer
Compensation which is co-extensive with one or more of the Employer’s
consecutive Taxable Years, and no amount of which is paid or payable during the
Employer’s Taxable Year or Years constituting the period of service, by making
an election no later than the end of the Employer’s Taxable Year which precedes
the Employer’s first Taxable Year in which the Participant performs the service
for which the Compensation is payable.

(C) Election Changes/ Irrevocability. The Employer in its Adoption Agreement
will elect whether a Participant’s Elective Deferral election made prior to the
Section 2.02(B) deadline becomes irrevocable as to a Taxable Year: (i) following
the last day on which a Participant may make an election under Section 2.02(B)
for such Taxable Year; or (ii) if earlier, when the Participant makes the
election for a Taxable Year. For this purpose, a Participant’s Elective Deferral
election is considered made when the Employer accepts the election. If the
Employer elects to permit changes to an election up to the Section 2.02(B)
election deadline, a Participant may make any number of changes to his/her
Elective Deferral election during the period prior to the election becoming
irrevocable. If the Employer elects in its Adoption Agreement and under
Section 2.02(D) that a Participant’s election is continuing, the Participant is
deemed to have made an irrevocable election as to each Taxable Year on the last
day that the Participant could have made an election under Section 2.02(B). As
such, the Participant may revoke or modify a continuing election for a Taxable
Year up to the date that such election is deemed made and irrevocable for that
Taxable Year. A change payment election under Section 4.02(B) or a permissible
acceleration under Section 4.02(C)(3) does not render an Elective Deferral
election and an accompanying initial payment election under Section 4.02(A)
revocable within the meaning of this Section 2.02(C).

(D) Election Duration/Cancellation. As the Employer elects in its Adoption
Agreement, a Participant’s Elective Deferral election remains in effect:
(i) only for the duration of the Taxable Year for which the Participant makes
the election; or (ii) for the duration of the Taxable Year for which the
Participant makes the election and for all subsequent Taxable Years unless the
Participant executes a subsequent timely election, modification or revocation. A
Participant, subject to Plan requirements regarding election timing, may make a
new election, or may revoke or modify an existing election effective no earlier
than for the next Taxable Year, provided that under Section 4.02(C)(3), a
Participant may cancel an existing and otherwise irrevocable election for a
Taxable Year at any time following the Participant’s receipt of an Unforeseeable
Emergency distribution or of a distribution from the Employer’s 401(k) plan
based upon hardship within the meaning of Treas. Reg. §1.401(k)-1(d)(3).

(E) “Non-Elections” or Deemed Compliance.

(1) Linkage to Qualified or Certain Foreign Plans. The following are not
elections under Section 2.02(B): (i) the amount of Compensation Deferred under
this Plan is determined under a formula for determining benefits under the
Employer’s qualified plan or broad-based foreign retirement plan (but applied
without regard to Code or foreign law imposed limitations); or (ii) the amount
of Compensation Deferred under this Plan is offset by some or all benefits
provided under the Employer’s qualified plan or broad-based foreign plan and
where in either case the amount of Compensation Deferred under the Plan
increases on account of changes in the Code or foreign law imposed benefit
limitations applicable to the qualified plan or foreign plan, provided in either
case such operation does not result in a change in the time or form for payment
under this Plan and that the change in the amounts of Compensation Deferred do
not exceed the change in amounts deferred under the qualified plan or foreign
plan.

(2) Actions/Inactions (including Wraparound Elections). The following
Participant actions or in actions are not elections under Section 2.02(B), even
if they result in an increase in Compensation Deferred under the Plan:
(i) election or non-election under the Employer’s qualified plan or broad-based
foreign plan as to receipt of a subsidized or ancillary benefit under such
plans; (ii) an amendment of such other plans’ benefits to add or remove a
subsidized or ancillary benefit or to freeze or limit future accruals under the
qualified plan or foreign plan or to reduce existing benefits under the foreign
plan; or (iii) a Participant’s Wraparound Election, provided in all cases such
action or inaction does not result in a change in the time or form for payment
under this Plan and that under clauses (i) and (ii) above, the change in the
amounts of Compensation Deferred do not exceed the change in amounts deferred
under the qualified plan or foreign plan.

(3) Elections under a Cafeteria (125) Plan. If a Participant who is also a
participant in a cafeteria (Code §125) plan of the Employer, changes an election
under the cafeteria plan with the result that the amount of Compensation
Deferred under this Plan changes on account of an increase or decrease in
Compensation under this Plan as a result of the cafeteria plan election, the
cafeteria plan election is not an election for purposes of Section 2.02(B).

 

©  Copyright 2007 SunGard    07/07    15



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(4) USERRA Rights. The requirements of Section 2.02(B) are deemed satisfied as
to any Elective Deferral election (including an initial payment election) which
the Plan provides to satisfy the requirements of USERRA.

(5) Annualizing Recurrent Partial Year Compensation. If a Participant is
receiving recurring part-year Compensation, the Participant’s election to defer
all or a portion of such Compensation to be earned during a particular service
period is deemed to satisfy the requirements of Section 2.02(B) if the
Participant makes the election before the services giving rise to the
Compensation begin and the election does not defer payment of any of such
Compensation to a date beyond the last day of the 13th month following the first
date of the service period. For purposes of this Section 2.02(E)(5), recurring
part-year Compensation means Compensation paid for services rendered as to a
position the Participant and the Employer reasonably anticipate will continue on
similar terms and on similar conditions in subsequent years, and will require
services to be provided in successive service periods, each of which comprises
less than 12 months and each of which begins in one Taxable Year of the
Participant and ends in the next Taxable Year. This Section 2.02(E)(5) applies
only once to Compensation Deferred such that the same amount may not again be
treated as recurring part-year Compensation and subject to a second deferral
election.

2.03 Nonelective Contributions. The Employer will specify in its Adoption
Agreement whether the Employer will or may make Nonelective Contributions to the
Plan, and the terms and conditions applicable to any Nonelective Contributions.

2.04 Matching Contributions. The Employer will specify in its Adoption Agreement
whether the Employer will or may make Matching Contributions to the Plan, and
the terms and conditions applicable to any Matching Contributions.

2.05 Actual or Notional Contribution. The Employer will specify in its Adoption
Agreement whether it will make any Employer Contribution as a notional
contribution or as an actual contribution. If the Employer establishes the
Trust, any Employer Contributions to the Trust will be actual contributions.

2.06 Allocation Conditions. The Employer will specify in its Adoption Agreement
or an exhibit thereto any employment or other condition applicable to the
allocation of Employer Contributions for a Taxable Year.

2.07 Timing. The Employer may elect to make any Employer Contribution for a
Taxable Year at such times as Code §409A or Applicable Guidance may permit. The
Employer is not required to contribute any actual contribution (or to post any
notional contribution) to an Account at the time that the Employer makes its
contribution election.

2.08 Administration. The Employer will administer all Employer Contributions in
the same manner as Elective Deferrals, and will treat the Employer’s election to
make Employer Contributions as an Elective Deferral election, except as the Plan
otherwise provides. If the Employer establishes the Trust, the Employer will
remit any Elective Deferrals to the Trust and will make any Employer
Contributions to the Trust. Any Employer Contribution is not subject to an
immediate Participant right to elect a cash payment in lieu of the Employer
Contribution and such amounts are payable only in accordance with the Plan
terms.

III. VESTING AND SUBSTANTIAL RISK OF FORFEITURE

3.01 Vesting Schedule or other Substantial Risk of Forfeiture. The Employer will
specify in its Adoption Agreement any vesting schedule or other Substantial Risk
of Forfeiture applicable to Participant Accounts. If the Plan is an Ineligible
457 Plan, the Employer must specify a Substantial Risk of Forfeiture.

 

16    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

3.02 Immediate Vesting on Specified Events. The Employer will specify in its
Adoption Agreement whether a Participant’s Account is Vested without regard to
Years of Service if the Participant Separates from Service on or following
Retirement Age, or as a result of death, Disability, or other events.

3.03 Application of Forfeitures. A Participant will forfeit any non-Vested
Accrued Benefit (where vesting is based on a service condition) upon Separation
from Service. A Participant will forfeit any other non-Vested Accrued Benefit
when the condition constituting a Substantial Risk of Forfeiture can no longer
be satisfied, such as its expiration date. The Employer will specify in its
Adoption Agreement how it will apply Participant forfeitures under the Plan.

IV. BENEFIT PAYMENTS

4.01 Payment Events. The Employer in its Adoption Agreement will specify the
Plan permissible payment events as all or some of the following payment events
affecting a Participant: (i) Separation from Service; (ii) death;
(iii) Disability; (iv) a Specified Time or pursuant to a Fixed Schedule;
(v) Change in Control; or (vi) Unforeseeable Emergency. As to payment events
(i), (ii),(iii) (v) and (vi), the Plan will pay to the Participant the Vested
Accrued Benefit held in the Participant’s Account on the applicable payment
event or on another specified payment date as provided in Section 4.01(A).
Payment will commence at the time and payment will be made in the form and
medium specified under Section 4.02. See Section 4.02 as to payment elections,
including as to payment events under this Section 4.01.

(A) Payment on Objective and Nondiscretionary (Specified) Payment Date(s). The
Plan or an initial payment election or change payment election must provide for
a payment date that the Employer, at the time of the payment event, can
determine objectively and without the exercise of discretion. Such payment date
may, but need not, coincide with a payment event, but any payment date must be
on or following and must relate to a Plan payment event.

(1) Payment Schedule as Payment Date. A specified payment date may include a
payment schedule which is objectively determinable and nondiscretionary based on
the date of the payment event and that would qualify as a Fixed Schedule if the
payment event were a fixed date. An election of a payment schedule must be made
at the time of the election of the payment event.

(2) Designation of Year or Other Period. A specified payment date or a specified
payment schedule with regard to any payment event other than a Specified Time or
pursuant to a Fixed Schedule may include: (i) a Participant’s Taxable Year or
Years; or (ii) a designated period of time but only if the designated period
both begins and ends within one Taxable Year of the Participant or the
designated period is not more than 90 days and the Participant does not have the
right to designate the Taxable Year of payment except under a change payment
election under Section 4.02(B). For purposes of clause (ii), this includes
designation of payment on or before the last date of the designated (maximum 90
day) period but after the payment event occurs.

(3) Deemed Payment Date. If the Adoption Agreement or any such election provides
for payment only in a designated Taxable Year or Years, the payment date is
deemed to be January 1 of that Year or Years. If the Adoption Agreement or any
such election provides for payment only in a designated period, the payment date
is deemed to be the first day in the relevant period.

(B) Payment Event Default. This Section 4.01(B) applies if the Employer in its
Adoption Agreement fails to elect one or more payment events described in this
Section 4.01, if a Participant or the Employer under Section 4.02 fails to elect
one of more payment events where the Adoption Agreement affords them such an
election, or if the Employer under Section 4.06 rejects the election and the
Participant does not timely file a new election the Employer accepts. In such
event, the Plan will pay the affected Participant’s Vested Benefit held in the
Participant’s Account following the earlier of the Participant’s Separation from
Service or death. See Section 4.02(A)(5) as to the applicable default for the
time, form and medium of such payments. If this default provision applies, the
default payment is deemed to be an initial payment election under the Plan.

(C) Multiple Payment Events; Sequencing. The Plan or an initial payment election
or a change payment election may provide for more than one permissible payment
event and may provide for payment upon the earliest or latest of more than one
permissible payment event. See Section 4.02(A)(4) as to limitations on the
number of time and form of payment elections which may apply to a single payment
event. In a Separation Pay Plan, the Plan or any election may provide for any
payment only upon Separation from Service (including as a result of death or
Disability).

 

©  Copyright 2007 SunGard    07/07    17



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(D) Payment to Specified Employees. Notwithstanding anything to the contrary in
the Plan or in a Participant or Employer payment election, the Plan may not make
payment, based on Separation from Service to a Participant who, on the date of
Separation from Service is a Specified Employee, earlier than 6 months following
Separation from Service (or if earlier, upon the Specified Employee’s death),
except as permitted under this Section 4.01(D). This limitation applies
regardless of the Participant’s status as a Specified Employee or otherwise on
any other date including the next Specified Employee effective date had the
Participant continued to render services through such date. The Employer,
operationally and without any direct or indirect Participant election, will
elect whether any payments that otherwise would be payable to the Specified
Employee during the foregoing 6 month period: (i) will be accumulated and
payment delayed until the first day of the seventh month that is after the 6
month period; or (ii) will be delayed by 6 months as to each installment
otherwise payable during the 6 month period. This Section 4.01(D) does not apply
to payments made on account of a domestic relations order, payments made because
of a conflict of interest, or payment of employment taxes, all as described in
Treas. Reg. 1.409A-3(i)(2)(i). This Section 4.01(D) also does not apply to any
reimbursement or in-kind benefit which is Separation Pay but which is not
Deferred Compensation under Section 1.18(A).

(E) Deemed Separation of Contractor. The Employer in its Adoption Agreement may
elect to apply the special payment timing rules in this Section 4.01(E) as to
Contractors. Compliance with this Section 4.01(E) results in the Contractor
being deemed to have incurred a Separation from Service under Section 1.39.
Under this Section 4.01(E): (i) the Plan will not pay a Contractor’s Account, or
any portion thereof, before a date that is at least 12 months after the
expiration of the contract (or all contracts) under which the Contractor
performs services for the Employer; and (ii) no amount payable under clause
(i) will be paid to the Contractor if the Contractor (whether as a Contractor or
an Employee) performs services for the Employer after the contract(s)’
expiration and before the payment date.

4.02 Timing, Form and Medium/ Payment Elections. Unless the Employer under
Section 4.02(A) and/or 4.02(B) permits Employer or Participant elections, the
Employer (in addition to its election of permissible payment events under
Section 4.01) will elect in its Adoption Agreement the permissible: (i) payment
timing; (ii) payment form (lump-sum, installments, annuity or other form,
including a combination thereof); and (iii) payment medium (cash or property)
applicable to Plan Accounts (all of which elections are collectively, “payment
elections”). Until the Plan pays a Participant’s entire Vested Accrued Benefit,
the Plan will continue to credit the Participant’s Account with Earnings, in
accordance with Section 5.02(A) or Section 5.03(B) as applicable. A permissible
payment medium election may, but is not required to be, made at the same time as
the initial payment election or change payment election, but must be made a
reasonable time before any payment date. No election as to payment medium may
change the time or form of payment.

(A) Initial Payment Election. The Employer will elect in its Adoption Agreement:
(i) whether a Participant or the Employer may make an initial payment election
or whether there are no Participant or Employer initial payment elections and
the payment events, timing, form and medium are controlled by the Employer’s
Adoption Agreement elections; and (ii) whether any Participant payment election
applies to all Account types or only applies to a Participant’s Elective
Deferral Account. A Participant must make any permissible initial payment
election on a form the Employer provides for that purpose.

(1) No elections are a Deemed Initial Election. If the Employer elects in its
Adoption Agreement not to provide any Participant or Employer initial payment
elections, the elected Adoption Agreement and applicable Plan provisions
constitute an initial payment election under the Plan.

(2) Timing.

(a) Participant Election. A Participant must make an initial payment election at
the time of the Participant’s Elective Deferral election under Section 2.02(B),
or in the absence of such an Elective Deferral election but where the
Participant may make an initial payment election as to Employer Contributions,
within the same time period as such an Elective Deferral election would be
permitted.

 

18    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(b) Employer Election. The Employer must make an initial payment election as to
a Participant at the time that the Employer grants a Legally Binding Right to
Deferred Compensation to the Participant, or, if later, by the time that the
Participant would have had to make such election, if the Plan had permitted the
Participant to make such an election. In the case of a newly eligible
Participant or a new Plan described under Section 2.02(B)(2), the Employer must
make the initial payment election no later than 30 days after the date the
Employee or Contractor becomes a Participant and the pro ration provisions of
Section 2.02(B)(2)(c) do not apply to such Employer election.

(3) Future Deferred Compensation and Earnings. A payment election may apply only
to the Deferred Compensation that is the subject of the Elective Deferral
election or the Employer Contribution or may apply to such Deferred Compensation
and to all future Deferred Compensation, as the payment election indicates. A
payment election separately may apply to Deferred Compensation and to the
Earnings thereon provided that the Plan credits Earnings at least annually.

(4) Limitations on Payment Time and Form; Multiple Payment Events. Except as
otherwise provided in this Section 4.02(A)(4), the Plan or a payment election
may designate only one time and form of payment for each of the following
payment events: Separation from Service, Disability, death or Change in Control.

(a) Disability, Death or Change in Control. In the case of payment in the event
of Disability, death or Change in Control, the Plan or payment election may
provide for one time and/or method of payment if the event occurs on or before
one specified date and may provide for an alternative time and form of payment
if the event occurs after the specified date.

(b) Separation From Service. In the case of payment in the event of Separation
from Service, the Plan or payment election may provide for an alternative time
and form of payment where: (i) Separation from Service occurs within a limited
period of time not exceeding two years following a Change in Control;
(ii) Separation from Service occurs before or after a specified date or
Separation occurs before or after the combination of a specified date and a
specified period of service determined under a predetermined, nondiscretionary
objective formula or pursuant to the method for crediting service under a
qualified plan of the Employer (but not both of the options under clause (ii));
and Separation from Service which is not described in clause (i) or (ii).
However, neither the Plan nor a payment election may provide for a different
time and form of payment based on whether Separation from Service is Voluntary
or Involuntary or based on the Participant’s marital status at the time of
Separation from Service.

(c) Unforeseeable Emergency. If the Employer in its Adoption Agreement elects to
permit Unforeseeable Emergency as a payment event, a Participant at any time may
request payment based on Unforeseeable Emergency by submitting to the Employer a
form the Employer provides for this purpose. The Plan will make payment to the
Participant within 90 days following the Employer’s acceptance of the
Participant’s Unforeseeable Emergency payment request. If that 90-day period
spans more than one Taxable Year of the Participant, the Participant will not
have any discretion over the Taxable Year of payment. See Section 1.51 as to
additional requirements relating to an Unforeseeable Emergency payment.

(d) Addition, Change or Deletion of Time and Form. The addition, change, or
deletion of an alternative time and form of payment (after the initial payment
election has become irrevocable) as permitted under this Section 4.02(A)(4) is a
change payment election subject to Section 4.02(B) and is subject to
Section 4.02(C).

(5) Time, Form and Medium Default. If the Participant or the Employer as
applicable has the right to make an initial payment election but fails to do so,
or if the Employer rejects the Participant’s election under Section 4.06 and the
Participant does not make a new timely election the Employer accepts, the Plan
will pay the affected Participant’s Vested Accrued Benefit attributable to the
non-election under this default provision, in a lump-sum cash payment 13 months
following the earliest event permitting payment of the Participant’s Account
under Section 4.01 (including, if applicable, the default payment events under
Section 4.01(B)). If this default provision applies, the default payment is
deemed to be an initial payment election under the Plan.

 

©  Copyright 2007 SunGard    07/07    19



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(B) Change Payment Election. The Employer will elect in its Adoption Agreement
whether the Employer or a Participant may make a change payment election under
this Section 4.02(B). If the Plan permits change elections, the Employer in its
Adoption Agreement will elect whether to limit the number of change payment
elections. If the Plan permits a Participant or the Employer to change existing
payment elections (initial or change payment elections) as to any or all
Deferred Compensation, including any Plan specified initial payment election or
a default payment applicable in the absence of an actual initial payment
election, any such change payment election must comply with this
Section 4.02(B). A change payment election may add or delete payment events, may
delay payment and/or may change the form of payment, provided the change does
not result in an impermissible acceleration under Section 4.02(C). The Employer
in its Adoption Agreement will elect whether a Beneficiary following a
Participant’s death may make a change payment election under this
Section 4.02(B). A Participant’s change of Beneficiary is not a change payment
election provided that the time and method of payment is not otherwise changed.
See Section 4.02(B)(3) as to changes of Beneficiary where the payment method is
a life annuity. A Participant or Beneficiary must make any change payment
election on a form the Employer provides for such purpose.

(1) Conditions on Change Payment Elections.

(a) Election Timing/Deferral of Payment. Any change payment election: (i) may
not take effect until at least 12 months following the date the change payment
election is made; (ii) if the change payment election relates to a payment based
on Separation from Service or on Change in Control, or if the payment is at a
Specified Time or pursuant to a Fixed Schedule, the change payment election must
result in payment being made not earlier than 5 years following the date upon
which the payment otherwise would have been made (or, in the case of a life
annuity or installment payments treated as a single payment, 5 years from the
date the first amount was scheduled to be paid); and (iii) if the change payment
election relates to payment at a Specified Time or pursuant to a Fixed Schedule,
the Participant or Employer must make the change payment election not less than
12 months prior to the date the payment is scheduled to be made (or, in the case
of a life annuity or installment payments treated as a single payment, 12 months
prior to the date the first amount was scheduled to be paid).

(b) Application of Other Rules. A change payment election must satisfy the Plan
provisions applicable to initial payment elections under Section 4.02(A)(4)
related to multiple payment events and Section 4.02(A)(3) regarding scope and
Earnings also applies to change payment elections. For purposes of application
of Section 4.02(A)(4), Section 4.02(B)(1)(a) applies separately as to each
Payment described under Section 4.02(B)(2) and due upon each payment event.

(c) Rejection. If the Employer under Section 4.06 rejects a Participant or
Beneficiary change payment election, the Participant’s initial payment election
or deemed initial payment election continues to apply unless and until the
Participant makes another change payment election which the Employer accepts.

(d) USERRA Rights. The requirements of Section 4.02(B) are deemed satisfied as
to any change payment election which the Plan provides to satisfy the
requirements of USERRA. Such elections are not an acceleration under
Section 4.02(C).

(2) Definition of “Payment.” Except as otherwise provided in Section 4.02(B)(3),
a “payment” for purposes of applying Section 4.02(B)(1) is each separately
identified amount the Plan is obligated to pay to a Participant on a
determinable date and includes amounts paid for the benefit of the Participant.
An amount is “separately identified” only if the amount is objectively
determinable under a nondiscretionary formula. A payment includes the provision
of any taxable benefit, including payment in cash or in-kind. A payment
includes, but is not limited to, the transfer, cancellation or reduction of an
amount of Deferred Compensation in exchange for benefits under a welfare benefit
plan, fringe benefits excludible under Code §§119 or 132, or any other benefit
that is excluded from gross income. In the case of a Specified Time or a Fixed
Schedule, “payment” for purposes of Section 4.02(B)(1) means as further
described in Treas. Reg. §1.409A-3(i)(1).

(3) Life Annuities and Installment Payments.

(a) Life Annuities. A life annuity is treated as a single payment. For purposes
of this Section 4.02(B)(3), a “life annuity” is a series of substantially equal
periodic payments, payable not less frequently than annually, for the life (or
life expectancy) of the Participant, or the joint lives (or life expectancies)
of the Participant and of his/her Beneficiary. A change of Beneficiary which
occurs before the initial payment of a

 

20    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

life annuity is not a change payment election. A change in the form of payment
before any annuity payment has been made from one type of life annuity to
another with the same scheduled date for the first payment is not subject to the
change payment election requirements provided that the annuities are actuarially
equivalent applying reasonable actuarial assumptions and that at any given time,
the same actuarial assumptions and methods are used to value each annuity. The
requirement of actuarial equivalence applies for the duration of the
Participant’s participation in the Plan such that the annuity payment must be
actuarially equivalent at all times for the annuity payment options to be
treated as a single time and method of payment. The Plan over time may change
actuarial assumptions and methods provided such methods and assumptions are
reasonable. The following features are disregarded in determining if the payment
is a life annuity but are taken into account in determining if one life annuity
is the actuarial equivalent of another: (i) term certain features under which
payments continue for the longer of the annuitant’s life or for a fixed period
of time; (ii) pop-up features under which payments increase upon the death of
the Beneficiary or other event which eliminates the survivor annuity; (iii) cash
refund features under which there is a payment on the death of the last
annuitant in an amount not greater than the excess of the present value of the
annuity at the annuity starting state over the total payments before the last
annuitant’s death; (iv) a feature under which the annuity provides higher
periodic payments before the expected commencement of Social Security or
Railroad Retirement Act benefits and lower payments after the expected
commencement of such benefits, such the combined payments are approximately
level before and after the expected commencement date; and (v) features
providing for a cost-of-living increase in the annuity payment in accordance
with Treas. Reg. §1.409A-6, Q & A-14(A)(1) or (2). A joint and survivor annuity
does not fail to be actuarially equivalent to a single life annuity solely due
to the value of a subsidized survivor benefit provided the annual lifetime
annuity to the Participant is not greater than the annual lifetime benefit to
the Participant under the single life annuity and the annual survivor annuity
benefit is not greater than the annual lifetime annuity to the Participant under
the joint and survivor annuity.

(b) Installments. The Employer in its Adoption Agreement will elect whether to
treat a series of installment payments which are not a life annuity as a single
payment or as a series of separate payments. If the Employer fails to so elect,
the Employer must treat the installments as a single payment. Any election to
treat installments as separate payments applies at all times with respect to the
amount deferred. For purposes of this Section 4.02(B)(3), a “series of
installment payments” means payment of a series of substantially equal periodic
amounts to be paid over a predetermined number of years, except to the extent
that any increase in the payment amounts reflects reasonable Earnings through
the date of payment. For this purpose, a series of installment payments over a
predetermined period and: (i) a series of installments over a shorter or longer
period; and (ii) a series of installments over the same period but with a
difference commencement date, are different times and methods of payment and a
change in the predetermined period or commencement date is subject to this
Section 4.02(B). An installment payment does not fail to be an installment
solely because the plan provides for an immediate payment of all remaining
installments if the present value of the Deferred Compensation to be paid in the
remaining installments falls below a predetermined amount, and the immediate
payment in not an acceleration under Section 4.02(C) provided that the payment
election establishes this feature, including the predetermined amount triggering
immediate payment and that any change to the feature is subject to this
Section 4.02(B). If the Plan is a restated Plan, whatever election the Employer
makes in it Adoption Agreement on or before December 31, 2007, applies to any
period spanning 2005 through 2007, as applicable, unless the Employer indicates
otherwise in its election.

(4) Coordination with Anti-Acceleration Rule. The definition of “payment” in
Sections 4.02(B)(2) and (3) also applies to Section 4.02(C). A change payment
election may change the form of payment to a more rapid schedule (including a
change from installments to a lump-sum payment) without violating
Section 4.02(C), provided any such change remains subject to the change payment
election provisions under this Section 4.02(B).

(5) Multiple Payment Events. If the Plan permits multiple payment events, the
change payment election provisions of Section 4.02(B)(1) apply separately as to
each payment due upon each payment event. The addition or deletion of a
permissible payment event to Deferred Compensation previously deferred is
subject to the change election provisions of Section 4.02(B)(1) where the
additional event may cause a change in the time or form of payment. However the
addition of death, Disability or Unforeseeable Emergency as an “earliest of”
payment event is not a change payment election and is not an impermissible
acceleration under Section 4.02(C).

 

©  Copyright 2007 SunGard    07/07    21



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(6) Domestic Relations Orders. An election, pursuant to or reflected in a
domestics relations order under Code §414(p)(1)(B), by someone other than the
Participant, as to payments to a person other than the Participant, is not a
change payment election subject to this Section 4.02(B).

(7) Certain Payment Delays not Subject to Change Payment Election Rules. The
Employer operationally will elect whether to apply the some or all of the
following payment delay provisions. The Employer in applying such provisions
must treat all payments to similarly situated service providers on a reasonably
equivalent basis. If applicable, these provisions do not result in the Plan
failing to provide for payment upon a permissible event as Code §409A requires
nor are the delays treated as a change payment election under this
Section 4.02(B).

(a) Non-deductible Payment. The Plan may delay payment to a Participant if the
Employer reasonably anticipates that the Employer’s deduction for the scheduled
payment of the Participant’s Deferred Compensation will be barred under Code
§162(m). In such event, the Plan (without any Participant election as to timing)
will pay such Deferred Compensation either in the Participant’s first Taxable
Year in which the Employer reasonably anticipates or should reasonably
anticipate that Code §162(m) will not apply or during the period beginning on
the date the affected Participant Separates from Service and ending on the later
of the last day of the Participant’s Taxable Year in which the Separation occurs
or the 15th day of the third month following the Separation. If the Employer
fails to delay under this Section 4.02(B)(7)(a) all scheduled payments during a
Taxable Year which could be so delayed, the Employer’s delay of any payment is a
change payment election subject to this Section 4.02(B). If the Employer delays
payment until the Participant’s Separation from Service, the payment is
considered as made based on Separation from Service for purpose of application
of Section 4.01(D) and payment to a Specified Employee will be made on the date
that is six months after Separation from Service.

(b) Securities or Other Laws. The Plan may delay payment to a Participant if the
Employer reasonably anticipates that the payment will violate Federal securities
law or other applicable law. The Plan will pay such Deferred Compensation at the
earliest date at which the Employer reasonably anticipates that the payment will
not cause a violation of such laws. For purposes of this Section 4.02(B)(7)(b),
a violation of “other applicable law” does not include a payment which would
cause inclusion of the Deferred Compensation in the Participant’s gross income
or which would subject the Participant to any Code penalty or other Code
provision.

(c) Change in Control. The Plan may delay payment to a Participant related to a
Change in Control and that occur under the circumstances described in Treas.
Reg. 1.409A-3(i)(5)(iv).

(d) Other. The Plan may delay payment to a Participant upon such other events as
Applicable Guidance may permit.

(8) Extension of Short-Term Deferral. A Participant who, after the deadline for
an initial payment election under Section 4.02(A)(2)(a), makes an election to
defer payment of an amount which, but for the election, would be a short-term
deferral under Treas. Reg. 1.409A-1(b)(4) and not subject to 409A, makes a
change payment election subject to this Section 4.02(B) and in applying
Section 4.02(B), the Plan treats the scheduled payment date as the date the
Substantial Risk of Forfeiture lapses; provided that a Participant making such
an election may provide for payment upon a Change in Control without regard to
the 5 year requirement under clause (ii) of Section 4.02(B)(1)(a).

(C) No Acceleration.

(1) General Rule. No person may accelerate the time or schedule of any Plan
payment or amount scheduled to be paid under the Plan. For this purpose, the
payment of an amount substituted for the Deferred Compensation is a payment of
the Deferred Compensation, as provided in Treas. Reg. §1.409A-3(f).

(2) Not an Acceleration. Certain actions as described in Treas. Reg.
§§1.409A-3(j)(1), (2), (3), (5) and (6) are not an acceleration including:
(i) certain payments made as a result of an intervening payment event and made
in accordance with Plan provisions or pursuant to an initial payment election
under Section 4.02(A) or a change payment election under Section 4.02(B);
(ii) the Employer’s waiver or acceleration of the

 

22    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

satisfaction of any condition constituting a Substantial Risk of Forfeiture
provided that payment is made only upon a permissible payment event; (iii) the
addition of death, Disability or Unforeseeable Emergency as payment events where
such addition results in an earlier payment than would have occurred without the
addition of such events (iv) an election to change Beneficiaries (including
before the commencement of a life annuity) the if the time and form of payment
does not change (except where under a life annuity a change in time of payments
results solely from the different life expectancy of the new Beneficiary); (v) a
decrease in the Compensation Deferred under the Plan as a result of certain
linkage to qualified plans or broad-based foreign plans or certain other actions
or inactions, including related to Wraparound Elections; or (vi) a change to a
cafeteria plan election (under Code §125(d)) resulting in a change in the
Compensation Deferred under this Plan.

(3) Permissible Accelerations/ Including Cash-Out. Notwithstanding
Section 4.02(C)(1), the Employer in its sole discretion and without any
Participant discretion or election, operationally may elect accelerations of the
time or schedule of payment from the Plan in any or all of the circumstances
described in Treas. Reg. §§1.409A-3(j)(4)(ii) through (xiv). Such circumstances
include, but are not limited to, the mandatory lump-sum payment of the
Participant’s entire Vested Accrued Benefit at any time provided that the
Employer evidences its discretion to make such payment in writing no later than
the date of payment, the payment results in the termination and liquidation of
the Participant’s interest under the Plan and under all Aggregated Plans, and
the payment amount does not exceed the applicable dollar amount under Code
§402(g)(1)(B). The Employer in applying this Section 4.02(C)(3) must treat all
similarly situated service providers on a reasonably equivalent basis. See
Section 6.03 as to Plan termination which also results in a permissible
acceleration.

4.03 Withholding. The Employer will withhold from any payment made under the
Plan and from any amount taxable under Code §409A, all applicable taxes, and any
and all other amounts required to be withheld under Applicable Guidance.

4.04 Beneficiary Designation. A Participant may designate a Beneficiary
(including one or more primary and contingent Beneficiaries) to receive payment
of any Vested Accrued Benefit remaining in the Participant’s Account at death.
The Employer will provide each Participant with a form for this purpose and no
designation will be effective unless made on that form and delivered to the
Employer. A Participant may modify or revoke an existing designation of
Beneficiary by executing and delivering a new designation to the Employer. In
the absence of a properly designated Beneficiary, the Employer will pay a
deceased Participant’s Vested Accrued Benefit to the Participant’s surviving
spouse and if none, to the Participant’s then living lineal descendants, by
right of representation, and if none, to the Participant’s estate. If a
Beneficiary is a minor or otherwise is a person whom the Employer reasonably
determines to be legally incompetent, the Employer may cause the Plan or Trust
to pay the Participant’s Vested Accrued Benefit to a guardian, trustee or other
proper legal representative of the Beneficiary. The Plan’s or Trust’s payment of
the deceased Participant’s Vested Accrued Benefit to the Beneficiary or proper
legal representative of the Beneficiary completely discharges the Employer, the
Plan and Trust of all further obligations under the Plan.

4.05 Payments Treated as Made on Payment Date.

(A) Certain Late Payments. The Plan’s payment of Deferred Compensation is deemed
made on the Plan required payment date or payment election required payment date
even if the Plan makes payment after such date, provided the payment is made by
the latest of: (i) the end of the Taxable Year in which the payment is due;
(ii) the 15th day of the third calendar month following the payment due date
provided that the Participant is not able, directly or indirectly, to designate
the Taxable Year of payment; (iii) in case the Employer cannot calculate the
payment amount on account of administrative impracticality which is beyond the
Participant’s control (or the control of the Participant’s Beneficiary), in the
first Taxable Year of the Participant in which payment is practicable; (iv) in
case the making of the payment on the specified date would jeopardize the
Employer’s ability to continue as a going concern, in the first Taxable Year of
the Participant in which the payment would not have such effect. The Employer
may cause the Plan or Trust to pay a Participant’s Vested Accrued Benefit on any
date which satisfies this Section 4.05(A) and that is administratively
practicable following any Plan specified payment date or the date specified in
any valid payment election.

(1) Change in Control. In the case of certain Change in Control events, as
described in Treas. Reg. §1.409A-3(i)(5)(iv), certain transaction based
compensation paid on the same schedule and on the same terms as apply to
shareholders generally with respect the Employer’s stock or as the payments to
the Employer, is treated as paid on the designated payment date. Further, such
payments made within 5 years after the Change in Control event are deemed
compliant with Sections 4.02(A) and (B).

 

©  Copyright 2007 SunGard    07/07    23



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(2) Disputed Payments. In the event of a dispute between the Employer and a
Participant as to whether Deferred Compensation is payable to the Participant or
as to the amount thereof, or any other failure to pay, payment is treated as
paid on the designated payment date if such payment is made in accordance with
Treas. Reg. §1.409A-3(g).

(B) Early Payments. The Employer also may cause the Plan or Trustee to pay on a
date no earlier than 30 days before the specified payment date provided the
Participant is not able, directly or indirectly, to designate the Taxable Year
of the payment. Such “early” payments are not an accelerated payment under
Section 4.02(C).

4.06 Payment Election Requirements. The term “payment election,” for purposes of
this Section 4.06(B) and the Plan generally, means either an initial payment
election under Section 4.02(A) or a change payment election under
Section 4.02(B).

(A) Compliance with Plan Terms. All initial payment elections and change payment
elections must be consistent with the Plan and with the Adoption Agreement.

(B) When Election is Considered Made; Irrevocability.

(1) Participant Elections. A Participant’s payment election is not considered
made for any purpose under the Plan until both: (i) the Employer approves the
election; and (ii) the election has become irrevocable. A Participant’s payment
election is always revocable until the Employer accepts the election, which
acceptance must occur within the time period described in Section 4.06(C). A
Participant’s payment election becomes irrevocable as the Employer elects in its
Adoption Agreement.

(2) Employer Elections. The Employer’s payment election is not considered made
for any purpose under the Plan until the election has become irrevocable. The
Employer’s initial payment election is irrevocable after the last permissible
date for making the election under Section 4.02(A)(2)(b). The Employer’s change
payment election relating to payment at a Specified Time or pursuant to a Fixed
Schedule is irrevocable after the last permissible date for making the election
under Section 4.02(B)(1)(a). The Employer’s change payment election relating to
payment based on any other payment event (not a Specified Time or Fixed
Schedule) remains revocable for 30 days following the Employer’s execution of
the change payment election.

(3) Effect of Changes While Election is Revocable. Any change made to a payment
election while the election remains revocable is not a change payment election,
either for purposes of Section 4.02(B)(1)(a) timing rules or in applying any
Plan limit on the number of change payment elections a Participant may make as
to any amount of Deferred Compensation. Any modification to a payment election
after the election has become irrevocable is a change payment election (if made
with respect to an initial payment election) or is a new change payment election
(if made with respect to a change payment election).

(4) Continuing Elections. If an initial payment election is continuing under
Section 4.02(A)(3), such that it applies to Compensation Deferred in one or more
Taxable Years beginning after the first Taxable Year to which the payment
election applies, the payment election is revocable as to such future Taxable
Years until the last permissible date under Section 402(A)(2)(b) for making the
election with regard to such future Taxable Year or Years.

(C) Employer Approval of Participant and Beneficiary Elections. The Employer
expressly and in writing must approve any Participant or Beneficiary payment
election as to timing, form and medium, even if the Plan and Adoption Agreement
permit such election. The Employer, in its absolute discretion, may withhold
approval for any reason, including, but not limited to, non-compliance with Plan
terms. However, the Employer must approve or reject any such election within the
time period during which the Participant or Beneficiary would have had to make
the election. If the Employer does not so approve or reject a payment

 

24    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

election, the election is deemed rejected within such time period. With regard
to initial payment elections, unless the Participant subsequently makes a timely
initial payment election the Employer accepts, the Employer will pay the
Participant’s Vested Accrued Benefit under the payment event, timing, form and
medium default provisions of Sections 4.01(B) and 4.02(A)(5).

(D) Preservation of Pre-2008 Payment Elections. If the Plan is a restatement of
a Plan which was in effect before January 1, 2008, as to pre-2008 Deferred
Compensation (and Earnings thereon) which is a 409A Amount, the Plan preserves
any 409A permissible payment elections under the Plan which elections are not
available under the Plan as to Compensation Deferred after 2007, subject to any
change payment election made as to such pre-2008 Deferred Compensation.

V. TRUST ELECTION AND PLAN EARNINGS

5.01 Unfunded Plan. The Employer as it elects in its Adoption Agreement intends
this Plan to be an unfunded plan that is wholly or partially exempt under ERISA.
No Participant, Beneficiary or successor thereto has any legal or equitable
right, interest or claim to any property or assets of the Employer, including
assets held in any Account under the Plan except as the Plan otherwise permits.
The Employer’s obligation to pay Plan benefits is an unsecured promise to pay.
Any assets held in Plan Accounts remain subject to claims of the Employer’s
general creditors and no Participant’s or Beneficiary’s claim to Plan assets has
any priority over any general unsecured creditor of the Employer. Except as
otherwise provided in the Plan or Trust, all Plan assets, including all
incidents of ownership thereto, at all times will be the sole property of the
Employer.

5.02 No Trust. Except as provided in its Adoption Agreement, this Plan does not
create a trust for the benefit of any Participant. If the Employer does not
establish the Trust: (i) the Employer may elect to make notional contributions
in lieu of actual contributions to the Plan; and (ii) the Employer may elect not
to invest any actual Plan contributions. If the Employer elects to invest any
actual Plan contributions, such investments may be held for the Employer’s
benefit in providing for the Employer’s obligations under the Plan or for such
other purposes as the Employer may determine.

(A) Earnings. If the Employer does not establish the Trust, the Employer will
elect in its Adoption Agreement whether the Plan periodically will credit actual
or notional Plan contributions with a determinable amount of notional Earnings
(at a specified fixed or floating interest rate or other specified index) or
will credit or charge each Participant’s Account with the Earnings actually
incurred by the Account.

(B) Investment Direction. If the Account is credited and charged with actual
Earnings, the Employer will specify in the Adoption Agreement whether the
Employer or the Participant has the right to direct the investment of the
Participant’s Account and also may specify any limitations on the Participant’s
right of investment direction. If the Adoption Agreement provides for Employer
investment direction, the Employer may make any investment of Plan assets it
deems reasonable or appropriate. If the Adoption Agreement provides for
Participant investment direction, this right is limited strictly to investment
direction and the Participant will not be entitled to the distribution of any
Account asset except as the Plan otherwise permits.

5.03 Trust. If the Employer elects in its Adoption Agreement to create the
Trust, the applicable provisions of the Basic Plan Document continue to apply,
including those of Section 5.01. The Trustee will pay Plan benefits in
accordance with the Plan terms or upon the Employer’s direction consistent with
Plan terms.

(A) Restriction on Trust Assets. If an Employer establishes, directly or
indirectly, the Trust (or any other arrangement Applicable Guidance may
describe), the Trust and the Trust assets must be and must remain located within
the United States, except with respect to a Participant who performs outside the
United States substantially all services giving rise to the Deferred
Compensation. The Trust may not contain any provision limiting the Trust assets
to the payment of Plan benefits upon a Change in the Employer’s Financial
Health, even if the assets remain subject to claims of the Employer’s general
creditors. For this purpose, the Employer, upon a Change in the Employer’s
Financial Health, may not transfer Deferred Compensation to the Trust. The
Employer (and any member of a controlled group which includes the Employer)
during the “restricted period” also may not transfer Deferred Compensation to
the Trust and the Trust may not be restricted to payment of Plan benefits, to
the extent that such transfer or restriction would violate the at-risk
limitation of Code §409A(b)(3). Any Trust the Employer establishes under this
Plan shall be further subject to Applicable Guidance, compliance with which is
necessary to avoid the transfer of assets to the Trust being treated as a
transfer of property under Code §83.

 

©  Copyright 2007 SunGard    07/07    25



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(B) Trust Earnings and Investment. If the Employer establishes the Trust, the
Trust earnings provisions apply to all Plan contributions and constitute
Earnings for purposes of the Plan. The Trustee will invest the assets held in
the Trust in accordance with the Trust terms but are not subject to Participant
direction of investment.

VI. MISCELLANEOUS

6.01 No Assignment. No Participant or Beneficiary has the right to anticipate,
alienate, assign, pledge, encumber, sell, transfer, mortgage or otherwise in any
manner convey in advance of actual receipt, the Participant’s Account. Prior to
actual payment, a Participant’s Account is not subject to the debts, judgments
or other obligations of the Participant or Beneficiary and is not subject to
attachment, seizure, garnishment or other process applicable to the Participant
or Beneficiary.

6.02 Not Employment Contract. This Plan is not a contract for employment between
the Employer and any Employee who is a Participant. This Plan does not entitle
any Participant to continued employment with the Employer, and benefits under
the Plan are limited to payment of a Participant’s Vested Accrued Benefit in
accordance with the terms of the Plan.

6.03 Amendment and Termination.

(A) Amendment. The Employer reserves the right to amend the Plan at any time to
comply with Code §409A, Treas. Reg. §1.409A and other Applicable Guidance or for
any other purpose, provided that such amendment will not result in taxation to
any Participant under Code §409A. Except as the Plan and Applicable Guidance
otherwise may require, the Employer may make any such amendments effective
immediately.

(B) Termination. The Employer may terminate, but is not required to terminate
and liquidate the Plan which includes the distribution of all Plan Accounts
under the following circumstances:

(1) Dissolution/Bankruptcy. The Employer may terminate and liquidate the Plan
within 12 months following a dissolution of a corporate Employer taxable under
Code §331 or with approval of a Bankruptcy court under 11 U.S.C. §503(b)(1)(A),
provided that the Deferred Compensation is paid to the Participants and is
included in the Participants’ gross income in the latest of (or, if earlier, the
Taxable Year in which the amount is actually or constructively received):
(i) the calendar year in which the plan termination and liquidation occurs;
(ii) the first calendar year in which the amounts no longer are subject to a
Substantial Risk of Forfeiture; or (iii) the first calendar year in which the
payment is administratively practicable.

(2) Change in Control. The Employer may terminate and liquidate the Plan by
irrevocable action taken within the 30 days preceding or the 12 months following
a Change in Control, provided the Employer distributes all Plan Accounts (and
must distribute the accounts under any Aggregated Plans which plan the Employer
also must terminate and liquidate as to each Participant who has experienced the
Change in Control) within 12 months following the date of Employer’s irrevocable
action to terminate and liquidate the Plan and Aggregated Plans. Where the
Change in Control results from an asset purchase transaction, the “Employer”
with discretion to terminate and liquidate the Plan is the Employer that is
primarily liable after the transaction to pay the Deferred Compensation.

(3) Other. The Employer may terminate the Plan for any other reason in the
Employer’s discretion provided that: (i) the termination and liquidation does
not occur proximate to a downturn in the Employer’s financial health; (ii) the
Employer also terminates all Aggregated Plans in which any Participant also is a
participant; (ii) the Plan makes no payments in the 12 months following the date
of Employer’s irrevocable action to terminate and liquidate the Plan other than
payments the Plan would have made irrespective of Plan termination; (iii) the
Plan makes all payments within 24 months following the date of Employer’s
irrevocable action to terminate and liquidate the Plan; and (iv) the Employer
within 3 years following the date of Employer’s irrevocable action to terminate
and liquidate the Plan does not adopt a new plan covering any Participant that
would be an Aggregated Plan.

 

26    07/07   



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

(4) Applicable Guidance. The Employer may terminate and liquidate the Plan under
such other circumstances as Applicable Guidance may permit.

(C) Effect on Vesting. Any Plan amendment or termination will not reduce the
Vested Accrued Benefit held in any Participant Account at the date of the
amendment or termination and will not accelerate vesting except as the Employer
may expressly provide for in connection with the amendment or termination,
provided that any such vesting acceleration does not subject any Participant to
taxation under Code §409A.

(D) Cessation of Future Contributions. The Employer in its Adoption Agreement
may elect at any time to amend the Plan to cease future Elective Deferrals,
Nonelective Contributions or Matching Contributions as of a specified date. In
such event, the Plan remains in effect (except those provisions permitting the
frozen contribution type) until all Accounts are paid in accordance with the
Plan terms, or, if earlier, upon the Employer’s termination of the Plan.

6.04 Fair Construction. The Employer, Participants and Beneficiaries intend that
this Plan in form and in operation comply with Code 409A, the regulations
thereunder, and all other present and future Applicable Guidance. The Employer
and any other party with authority to interpret or administer the Plan will
interpret the Plan terms in a manner which is consistent with Applicable Law.
However, as required under Treas. Reg. §1.409A-1(c)(1), the “interpretation” of
the Plan does not permit the deletion of material terms which are expressly
contrary to Code §409A and the regulations thereunder and also does not permit
the addition of missing terms necessary to comply therewith. Such deletions or
additions may be accomplished only be means of a Plan amendment under
Section 6.03(A). Any Participant, Beneficiary or Employer permitted Elective
Deferral election, initial payment election, change payment election or any
other Plan permitted election, notice or designation which is not compliant with
Applicable Law is not an “election” or other action under the Plan and has no
effect whatsoever. In the event that a Participant, Beneficiary or the Employer
fail to make an election or fail to make a compliant election, the Employer will
apply the Plan’s default terms under Sections 4.01(B) and 4.02(A)(5).

6.05 Notice and Elections. Any notice given or election made under the Plan must
be in writing and must be delivered or mailed by certified mail, to the
Employer, the Trustee or to the Participant or Beneficiary as appropriate. The
Employer will prescribe the form of any Plan notice or election to be given to
or made by Participants. Any notice or election will be deemed given or made as
of the date of delivery, or if given or made by certified mail, as of 3 business
days after mailing.

6.06 Administration. The Employer will administer and interpret the Plan,
including making a determination of the Vested Accrued Benefit due any
Participant or Beneficiary under the Plan. As a condition of receiving any Plan
benefit to which a Participant or Beneficiary otherwise may be entitled, a
Participant or Beneficiary will provide such information and will perform such
other acts as the Employer reasonably may request. The Employer may cause the
Plan to forfeit any or all of a Participant’s Vested Accrued Benefit, if the
Participant fails to cooperate reasonably with the Employer in the
administration of the Participant’s Plan Account, provided that this provision
does not apply to a bona fide dispute under Section 4.05(A)(2). The Employer may
retain agents to assist in the administration of the Plan and may delegate to
agents such duties as it sees fit. The decision of the Employer or its designee
concerning the administration of the Plan is final and is binding upon all
persons having any interest in the Plan. The Employer will indemnify, defend and
hold harmless any Employee designated by the Employer to assist in the
administration of the Plan from any and all loss, damage, claims, expense or
liability with respect to this Plan (collectively, “claims”) except claims
arising from the intentional acts or gross negligence of the Employee.

6.07 Account Statements. The Employer from time to time will provide each
Participant with a statement of the Participant’s Vested Accrued Benefit as of
the most recent Valuation Date. The Employer also will provide Account
statements to any Beneficiary of a deceased Participant with a Vested Accrued
Benefit remaining in the Plan. Any such statements are for information purposes
only prior to an actual Plan payment, are subject to adjustment or correction,
and are not binding upon the Employer.

6.08 Accounting. The Employer will maintain for each Participant as is necessary
for proper administration of the Plan, an Elective Deferral Account, a Matching
Contribution Account, a Nonelective Contribution Account, and separate
sub-accounts reflecting 409A Amounts and Grandfathered Amounts in accordance
with Section 7.03.

 

©  Copyright 2007 SunGard    07/07    27



--------------------------------------------------------------------------------

Nonqualified Deferred Compensation Prototype Plan

 

6.09 Costs and Expenses. Investment charges which will be borne by the Account
to which they pertain. The Employer will pay the other costs, expenses and fees
associated with the operation of the Plan, excluding those incurred by
Participants or Beneficiaries. The Employer will pay costs, expenses or fees
charged by or incurred by the Trustee only as provided in the Trust or other
agreement between the Employer and the Trustee.

6.10 Reporting. The Employer will report Deferred Compensation for Employee
Participants on Form W-2 for and on Form 1099-MISC for Contractor Participants
in accordance with Applicable Guidance.

6.11 ERISA Claims Procedure. If this Plan is established as a “top-hat plan”
within the meaning of DOL Reg. §2520.104-23, the following claims procedure
under DOL Reg. §2560.503-1 applies. For purposes of the Plan’s claims procedure
under this Section 6.11, the “Plan Administrator” means the Employer. A
Participant or Beneficiary may file with the Plan Administrator a written claim
for benefits, if the Participant or Beneficiary disputes the Plan
Administrator’s determination regarding the Participant’s or Beneficiary’s Plan
benefit. However, the Plan Administrator will cause the Plan to pay only such
benefits as the Plan Administrator in its discretion determines a Participant or
Beneficiary is entitled to receive. The Plan Administrator under this
Section 6.11 will provide a separate written document to affected Participants
and Beneficiaries which explains the Plan’s claims procedure and which by this
reference is incorporated into the Plan. If the Plan Administrator makes a final
written determination denying a Participant’s or Beneficiary’s claim, the
Participant or Beneficiary must file an action with respect to the denied claim
within 180 days following the date of the Plan Administrator’s final
determination.

VII. 409A AMOUNTS AND GRANDFATHERED AMOUNTS

7.01 409A Amounts. The terms of this Plan control as to any 409A Amount.

7.02 Grandfathered Amounts. A Grandfathered Amount remains subject to the terms
of the Plan as in effect before January 1, 2005, unless the Employer makes a
material modification to the Plan as described in Treas. Reg. §1.409A-6(a)(4).

7.03 Separate Accounting/Earnings. The Employer will account separately for 409A
Amounts and for Grandfathered Amounts within each Participant’s Account. The
Employer also will account separately for Earnings on the 409A Amounts and
Earnings on the Grandfathered Amounts. Post-2004 Earnings on Grandfathered
Amounts are included in the Grandfathered Amount.

* * * * * * * * * * * * * * *

 

28    07/07   